          Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 1 of 125



 1 Philip J. Kearney - 114978
       PKearney@mpbf.com
 2 Christopher R. Ulrich - 271288
       CUlrich@mpbf.com
 3 Kevin D. Cardona - 314033
       KCardona@mpbf.com
 4 MURPHY, PEARSON, BRADLEY & FEENEY
   580 California Street, Suite 1100
 5 San Francisco, CA 94104-1001
   Telephone:     (415) 788-1900
 6 Facsimile:     (415) 393-8087

 7 Attorneys for Plaintiff DAI TRANG THI NGUYEN

 8                                UNITED STATES DISTRICT COURT

 9                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                     SAN JOSE DIVISION

11 DAI TRANG THI NGUYEN, an individual;             Case No.:

12                   Plaintiff,
                                                    COMPLAINT FOR DAMAGES
13
              v.                                    1.   DEPRIVATION OF CIVIL RIGHTS
14                                                       IN VIOLATION OF DUE PROCESS
   CITY OF SAN JOSE; WILLIAM GERRY, an                   CLAUSE OF FOURTEENTH
15 individual; and DOES 1-100, inclusive;                AMENDMENT TO U.S.
                                                         CONSTITUTION (42 U.S.C. § 1983)
16
                     Defendants.
                                                    2.   DEPRIVATION OF CIVIL RIGHTS
17                                                       IN VIOLATION OF EQUAL
                                                         PROTECTION CLAUSE OF
18
                                                         FOURTEENTH AMENDMENT TO
19                                                       U.S. CONSTITUTION (42 U.S.C.
                                                         § 1983)
20
                                                    3.   MUNICIPAL LIABILITY FOR
21                                                       UNCONSTITUTIONAL CUSTOM,
                                                         POLICY, OR PRACTICE
22                                                       DEPRIVING PLAINTIFF OF CIVIL
                                                         RIGHTS
23

24                                                  [DEMAND FOR JURY TRIAL]

25
26 ///

27 ///

28 ///


                                              -1-
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
            Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 2 of 125



 1          Plaintiff DAI TRANG THI NGUYEN (hereinafter “Plaintiff” or “Ms. Nguyen”) alleges as

 2 follows:

 3                                          I.     INTRODUCTION
 4          1.      In 2016, Defendant CITY OF SAN JOSE (the “City”) made it a priority to resume its

 5 efforts to curb prostitution, human trafficking, and other illicit acts occurring in many of its

 6 approximately 5,300 massage establishments by enacting an amendment to its massage ordinance.

 7          2.      This ordinance imposed a host of new licensing, permitting, and municipal code

 8 requirements on the City’s massage establishments. Enforcement authority over these new

 9 requirements was specifically granted to the San Jose Police Department (“SJPD”) and the City’s Code

10 Enforcement Division, among other municipal entities.

11          3.      Defendant WILLIAM GERRY (“Gerry”), the sole designated Code Enforcement

12 Division inspector assigned to enforce the new ordinance, used his power and authority vested in him

13 by the City to intentionally target and sexually assault, rape, solicit bribes from, and extort numerous

14 massage establishment owners or workers of exclusively Asian ethnicity, race, or national origin —

15 including Plaintiff. At all times Gerry committed these acts under color of law, while on duty and

16 official business as a Code Enforcement Inspector for the City. He is currently in custody awaiting trial

17 on a 14-count criminal complaint (“Criminal Complaint”) alleging the same (and additional) illegal

18 and criminal acts that form the basis of this civil action.

19          4.      The City was specifically alerted to Gerry’s sexual and extortive misconduct in a series

20 of letters and whistleblower complaints from and regarding other Asian masseuses, well before he

21 assaulted, raped, and extorted Plaintiff. The City’s subsequent—and stunning—failure to discipline,

22 supervise, train, or otherwise stop Gerry’s behavior was knowing, intentional, and in deliberate

23 indifference to the safety of Plaintiff and other similarly situated citizens; it proximately and

24 foreseeably caused Plaintiff’s severe physical, emotional, and psychiatric injuries. At all times

25 relevant, the City had the means to institute reasonable and adequate safeguards to prevent Gerry from
26 continuing his pattern of repulsive behavior and targeting Plaintiff.

27          5.      Plaintiff brings this action to recover damages pursuant to 42 U.S.C. § 1983, for the

28 deprivation of civil rights secured unto her by the due process and equal protection clauses of the


                                                       -2-
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 3 of 125



 1 Fourteenth Amendment to the Constitution of the United States, by federal laws, by Article 1, Sections

 2 1 and 7 of the Constitution of the State of California, and by relevant case authority establishing

 3 municipal liability for the acts or omissions alleged herein, including Monell v. Dep’t. of Soc. Servs. of

 4 the City of N.Y., 436 U.S. 658 (1978) and its progeny, as set forth more fully below.

 5                                            II.         JURISDICTION
 6          6.       This case is brought pursuant to 42 U.S.C. § 1983, and alleges the deprivation of

 7 Plaintiff’s federal civil rights guaranteed under the U.S. and California Constitutions, and otherwise by

 8 statute and case law. This Court has original jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

 9 and 1343.

10                                 III.    INTRADISTRICT ASSIGNMENT

11          7.       Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) and Local Rule 3-2(e)

12 because the acts, events and/or omissions giving rise to Plaintiff’s claims occurred in the City of San

13 Jose, County of Santa Clara. Therefore, assignment of this action to the Northern District of California

14 and its San Jose Division are proper.

15                                                  IV.     PARTIES
16          8.       Plaintiff was at all times relevant herein a citizen of California, residing in the County

17 of Santa Clara.

18          9.       Defendant City is a municipal corporation, duly organized and existing under the laws

19 of the State of California. Under its authority, the City operates the Planning, Building & Code
20 Enforcement Department (the “PBCE”) and the SJPD, among other municipal components.

21          10.      Defendant City is legally responsible for the actions, omissions, policies, procedures,

22 practices and customs of its various agents and employees, departments, sub-entities, and agencies. It

23 is specifically responsible for the acts and omissions of defendant Gerry, and other City employees of

24 the PBCE and SJPD, acting within the course and scope of their employment.

25          11.      At all times relevant herein, Defendant City was responsible for ensuring that the
26 actions, omissions, policies, procedures, practices and customs of the PBCE and its employees and

27 agents complied with the laws and the Constitutions of the United States and of the State of California.

28


                                                           -3-
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 4 of 125



 1          12.     Defendant Gerry, an individual, at all times relevant herein was employed by the

 2 Defendant City as a Code Enforcement Inspector within the Code Enforcement Division of the City’s

 3 PBCE (“Code Enforcement Division” or “Code Enforcement Department”). He was the sole Code

 4 Enforcement Inspector tasked with inspecting hundreds of massage parlors and thousands of

 5 establishments offering massage services, within the San Jose city limits, and he was also responsible

 6 for determining and/or enforcing their compliance with applicable municipal ordinances, codes,

 7 policies, and directives.

 8          13.     At all times relevant herein, Gerry was a resident of the State of California and believed

 9 to be a resident of the County of Santa Clara. Gerry is currently housed at the Santa Clara County Jail.

10          14.     Defendants DOES 1-100 are unidentified officers, agents, representatives, or employees

11 of the City who either (a) had final policy-making authority regarding the enforcement of City

12 municipal codes applicable to massage establishments, the issuance or rejection of massage permits,

13 the time and manner of inspections, the hiring, training, and discipline of Code Enforcement Inspectors

14 for the City, the investigation of City employee misconduct and complaints regarding City employees;

15 (b) acted with deliberate indifference to the known or foreseeable deprivations of Constitutionally

16 protected civil rights by Gerry and other City employees, including DOES 1-100; or (c) themselves

17 committed the deprivations of Constitutionally protected civil rights, either alone or in concert with

18 Gerry and/or other DOE defendants.

19          15.     The true names, capacities or involvement of the Defendants named herein as DOES 1

20 through 100, are unknown to Plaintiff who therefore sues said Defendants by such fictitious names.

21 Plaintiff will amend this Complaint to identify their true names and capacities when the same has been

22 determined.

23          16.     Plaintiff, Ms. Nguyen, is informed and believes, and upon such information and belief

24 alleges, that each of the Defendants named herein as DOES were legally responsible in some manner

25 for the events and happenings referred to herein, and proximately caused her injuries and damages, as
26 is hereinafter alleged.

27          17.     At all times herein mentioned, each and every Defendant was an employee, agent,

28 partner, joint venture, or co-conspirator of each of the other Defendants, and each was at all times


                                                      -4-
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 5 of 125



 1 acting within the course and scope of such employment, agency, partnership, joint venture, and/or in

 2 concert with the other co-conspirator(s).

 3          18.     While engaging in the conduct described herein, each Defendant acted under the color

 4 of law and in the course and scope of their employment with the City. In engaging in such conduct,

 5 each Defendant exploited and/or abused the authority vested in them as officers, agents, or

 6 representatives of the City, and in that capacity violated the due process and equal protection

 7 provisions of the 14th Amendment to the U.S. Constitution.

 8                                    V.       STATEMENT OF FACTS
 9          19.     As noted above and alleged in more detail below, Gerry is currently held in custody on

10 the Criminal Complaint issued by the San Jose Police Department and accepted and filed by the Santa

11 Clara County Superior Court on September 29, 2020. The allegations contained in the Criminal

12 Complaint reflect in part the crimes and torts perpetuated against Plaintiff by Gerry as he acted in the

13 course and scope of his employment, and under color of law, as explained in greater detail and

14 specificity hereinafter. (A true and correct copy of the filed-endorsed Criminal Complaint filed against

15 Gerry in Santa Clara County Court, Case No. C2012699, is attached hereto as Exhibit 1.)

16 A.       William Gerry & the City Code Enforcement Division
17          20.     In 2007, the City hired Gerry as a Code Enforcement Inspector to serve within the Code

18 Enforcement Division of the PBCE, which at all times relevant was located at 200 East Santa Clara

19 Street, San Jose, California.
20          21.     The City hired Gerry without performing a background check, including upon

21 information and belief, an employment, credit, or financial history check. Such a background check

22 would have revealed that Gerry had declared bankruptcy in 1997, at which time he listed under penalty

23 of perjury over a dozen named bankruptcy creditors including banks, credit card agencies, retailers,

24 and individuals. Such information regarding Gerry’s money mismanagement should have and

25 reasonably would have served as a major red flag in his hiring, and regarding his fitness to be
26 employed in an unsupervised capacity while yielding City-authorized enforcement powers over the

27 permitting of small businesses operating primarily on a cash basis.

28


                                                      -5-
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 6 of 125



 1          22.     As a Code Enforcement Inspector, Gerry reported directly, and was accountable to,

 2 Joseph Hatfield (“Hatfield”), Supervisor of the Special Programs Group within the Special Operations

 3 Section of the Code Enforcement Division. Hatfield in turn reported to Rachel Roberts (“Roberts”),

 4 who served as another level of supervision within the Code Enforcement Division, either as Special

 5 Operations Division Manager or as the Acting Head Code Enforcement Official, or both.

 6          23.     At all times relevant, Hatfield and Roberts had supervisorial authority and responsibility

 7 over Gerry, were actually aware of and/or deliberately indifferent to Gerry’s pattern, custom, practice,

 8 and policy of depriving civil rights afforded by the U.S. and California Constitutions, and had the

 9 authority to discipline and terminate Gerry, and to otherwise prevent Gerry from committing

10 constitutional violations against Plaintiff while acting under color of law.

11          24.     In 2016, as set forth in further detail below, the City implemented its then new

12 “Massage Ordinance” (“Massage Ordinance” or “Ordinance”) which ultimately resulted in the City

13 imposing a host of new requirements for establishments offering massage services. According to the

14 City’s express public policy, the Ordinance was designed to combat prostitution, human trafficking,

15 and other offenses known and reported to be prevalent within the City’s massage industry.

16          25.     In 2017, Gerry was designated by the City as the only Code Enforcement Inspector to

17 conduct outreach to the City’s massage industry regarding these new requirements; he was specifically

18 authorized to oversee the implementation of the enhanced scrutiny mandated by the Massage

19 Ordinance. In that capacity, Gerry was officially designated as the “Code Enforcement Inspector II—
20 Massage,” in Code Enforcement Division Organizational Charts.

21          26.     The SJPD “Vice Unit” (hereinafter “Vice Unit”) worked collaboratively with Gerry to

22 carry out enforcement activities targeting massage parlors, thereby vesting Gerry with certain law

23 enforcement duties. As noted further below, the SJPD Police Chief formally acknowledged Gerry’s

24 role in the SJPD’s massage enforcement program. For instance, as a matter of routine collaboration,

25 Gerry was typically alerted to the Vice Unit’s raids of massage establishments for suspected criminal
26 activity before their occurrence. During those raids, the Vice Unit asked Gerry to remain within a 1-2

27 block radius of the target location. Once entry was made by the SJPD, Gerry was asked to respond

28 immediately and participate in the SJPD’s enforcement action while police officers were still on


                                                      -6-
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 7 of 125



 1 site. Gerry was also tasked with notifying the SJPD of evidence of criminal conduct taking place in

 2 establishments he inspected for code compliance. Due in part to Gerry’s close collaboration with the

 3 Vice Unit, Plaintiff was unable to distinguish Gerry from a police officer.

 4 B.       Gerry’s Civil Rights Violations against Ms. Nguyen.
 5          27.     Ms. Nguyen is a naturalized United States citizen of Vietnamese descent who speaks

 6 only broken English.

 7          28.     At all times relevant and prior to the opening of her massage parlor, Ms. Nguyen was a

 8 licensed massage therapist in California.

 9          29.     On or about November 30, 2018, Ms. Nguyen entered into a commercial lease of the

10 property at 1692 Tully Road, #12, San Jose, California, for the purpose of operating a massage parlor

11 named “Soft Touch Spa” (the “Spa”).

12          30.     On or about December 20, 2018, in furtherance of the requirements of the Massage

13 Ordinance, Gerry issued a “City of San Jose – Compliance Order” (“Order”) on PBCE letterhead to the

14 owner of 1692 Tully Road, #12. The Order notified the premises owner that the Spa was operating

15 without a Massage Business Permit and a Massage Ownership/Management License as required by

16 San Jose Municipal Code §§ 6.44.120 and 6.44.130, respectively. Gerry’s Order directed that all

17 massage operations at the Spa cease immediately. Thereafter, the owner of the premises notified Ms.

18 Nguyen of the Order. (A true and correct copy of the Compliance Order issued by William Gerry on or

19 about December 20, 2018, is attached hereto as Exhibit 2 and is incorporated herein by reference.)
20          31.     On or about January 8, 2019, Gerry visited the Soft Touch Spa for the first time since

21 Ms. Nguyen had taken ownership. He was on-duty, driving a white City of San Jose sport utility

22 vehicle (“SUV”) bearing a San Jose municipal decal on its side. Based on information and belief,

23 Gerry was acting within the course and scope of his designated employment authority during this and

24 all subsequent visits to the Spa, as detailed below.

25          32.     When Gerry entered the Spa on January 8, 2019, he wore a white City identification

26 placard clipped to his belt, which was visible to two of the Spa’s female employees. Gerry told these

27 employees that he had a massage permit application package for the Spa’s owner, Ms. Nguyen. When

28 told that Ms. Nguyen was not present, Gerry sat on the Spa’s couch and invited the women to join him.


                                                      -7-
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
            Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 8 of 125



 1 When they did—one sitting on either side of Gerry—Gerry commenced to massage each woman’s

 2 back with his hand under each of their blouses, touching bare skin. After an uncomfortably long period

 3 for both women, Gerry left. One of the women, Ngoc Dung Thi Nguyen, later told Ms. Nguyen that

 4 she was afraid in Gerry’s presence and stated that ‘He thinks he can do whatever he wants to my

 5 body.’

 6          33.    The next day, Wednesday, January 9, 2019, Gerry returned to the Spa in the morning

 7 hours and met Ms. Nguyen. Gerry again drove his white City SUV with municipal decal. His white

 8 Code Enforcement Division identification tag was again affixed visibly to his belt. Based on his

 9 identification tag, city car, and obvious authority to inspect massage establishments, Ms. Nguyen

10 believed Gerry to be a SJPD officer. She immediately became intimidated by him.

11          34.    During the visit, Gerry identified unpermitted construction in the Spa not shown on City

12 building plans. Gerry told Ms. Nguyen that bringing the construction into compliance would cost in

13 excess of $50,000,

14          35.    Gerry then asked to discuss the matter privately with Ms. Nguyen; the two went into the

15 Spa’s employee break room. Ms. Nguyen expected to discuss the Soft Touch Spa and the permitting

16 process. Instead, Gerry asked to see the entirety of a tattoo on Ms. Nguyen’s back that was partially

17 exposed under her outer garments. Ms. Nguyen was surprised that a police officer would make such a

18 request, however she complied by lifting her blouse and sweater showing Gerry her exposed back.

19 Thereafter, Gerry handed Ms. Nguyen a thick City Application Packet For Massage Permits.
20          36.    During their conversation in the breakroom, Gerry threateningly asked Ms. Nguyen if

21 she “like[d] this location?” Based on this question and other statements, Ms. Nguyen believed that

22 failing to cooperate with Gerry would inevitably lead to her Spa’s closure.

23 ///

24 ///

25 ///
26 ///

27 ///

28 ///


                                                     -8-
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 9 of 125



 1          37.    Gerry then told Ms. Nguyen that she could keep her Spa open if she paid him an upfront

 2 fee of $10,000 in cash, followed by monthly payments of $2,000. She understood from Gerry that

 3 payments to him would absolve her of any further obligation to comply with City Code requirements.

 4 To make the payment schedule clear despite Ms. Nguyen’s lack of English proficiency, Gerry hand

 5 wrote instructions to Ms. Nguyen on the back of the Application Packet he had just handed her. The

 6 instructions described when and in what amounts he required his monthly cash payments:

 7                         1-10-19        $2000

 8                         2-1-19         “

 9                         3-1-19         “

10 (A true and correct copy of the cover and last page of the “Application Packet for Massage Permits”

11 (containing Gerry’s extortionate writings) is attached hereto as Exhibit 3 and is incorporated herein by

12 reference.)

13          38.    The following morning, on January 10, 2019, Gerry returned to the Soft Touch Spa

14 before it formally opened for business to collect his first payment of $10,000. Ms. Nguyen had

15 borrowed the steep sum from a friend. The two met again in the employee break or lunch room; no

16 other employees were on the premises. Ms. Nguyen handed the full $10,000 cash payment to Gerry.

17          39.    Apparently wanting more than just payment, Gerry tried to kiss Ms. Nguyen on her lips,

18 causing her to turn away in disgust. Gerry then pulled her head to his groin area and forced her to

19 orally copulate him to the point of ejaculation. When the act was completed, Ms. Nguyen felt ashamed
20 and ran to the Spa’s bathroom to clean herself. Gerry left pending his next payment.

21          40.    The next day, January 11, 2019, Gerry contacted Ms. Nguyen and warned her to keep

22 her Spa closed on Monday, January 14, 2019, because the SJPD was scheduled to conduct an

23 inspection of her establishment (of which Gerry had received advanced notice from the Vice Unit).

24 Ms. Nguyen followed Gerry’s orders and closed her Spa on the given day.

25          41.    Per his instructions written on the back of the Application Packet (Exhibit 3), Gerry

26 returned to the Spa, on or about February 1, 2019, again while on duty in a City car. Gerry met Ms.

27 Nguyen in the same break room, this time taking an envelope from her with a cash payment of $2,000.

28 Gerry again forced Ms. Nguyen to orally copulate him to the point of ejaculation. Before leaving,


                                                     -9-
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 10 of 125



 1 Gerry told Ms. Nguyen he would pick up his next (March) payment early on February 27, 2019, since

 2 he would be out of town during the first part of the month.

 3          42.     As with this and all of Gerry’s subsequent sexual assaults and extortive demands, Ms.

 4 Nguyen felt she could not resist; she understood and feared that her safety, livelihood, massage

 5 licenses and permits, and legal status with the City were all dependent on grimly doing what she was

 6 told to do by Gerry, both physically and monetarily. Due to her negative experiences with law

 7 enforcement in Vietnam, Ms. Nguyen was also distrustful of the police and government; she believed

 8 that reporting misconduct by a government official would result only in retaliation, false criminal

 9 charges, and other problems she was not equipped to confront.

10          43.     On February 19, 2019, Gerry texted Ms. Nguyen and asked for an even earlier meeting

11 than previously agreed upon. He also proposed a new deal to Ms. Nguyen: he would arrange for the

12 City to allow her to remain open for three years without being inspected, for a price of an additional

13 $20,000. Gerry stated he would accomplish this by removing the Soft Touch Spa from the City’s

14 business records. In the text, which Gerry translated into Vietnamese using a mobile translation

15 application, he explained his payment demand by stating that “he had to pay other people.” Ms.

16 Nguyen was shocked by this additional and extraordinarily large sum, but she felt trapped and fearful,

17 so she borrowed more money and sold jewelry to cobble together the requested amount of cash.

18          44.     The following day, on February 20, 2019, Gerry returned to collect the $20,000 in cash.

19 As with the previous incidents, Gerry took the extortion payment after isolating Ms. Nguyen in the
20 breakroom and forcing her to orally copulate him to ejaculation.

21          45.     On February 26, 2019, Gerry texted Ms. Nguyen to warn her of a planned undercover

22 SJPD “sting” operation planned for later that day at her Spa.

23          46.     The following day, on February 27, 2019, Gerry returned early for his March payment

24 of $2,000. Gerry took the envelope of cash from Ms. Nguyen then, by means of fear, he forced her

25 again to orally copulate him to the point of ejaculation; this constituting the fourth such act.
26          47.     On March 19, 2019, Gerry texted Ms. Nguyen and told her that he would come to her

27 Spa the following day to take photographs for her massage permit. He promised Ms. Nguyen—

28


                                                      - 10 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 11 of 125



 1 falsely—that he would get her the permit by April 15, 2019, and also remove her business’s name from

 2 the list of City massage establishments to be inspected.

 3          48.     On March 20, 2019, Gerry arrived to take pictures while one of Ms. Nguyen’s

 4 employees was present. Ms. Nguyen had made an excuse to avoid being at the spa at the appointed

 5 time of Gerry’s arrival, she could no longer endure his constant sexual assaults, extortion, and

 6 oppressive tactics. Later in the day, he returned when Ms. Nguyen was present and took her to a

 7 massage room. Ms. Nguyen had her $2,000 April cash payment ready, but did not hand it over to

 8 Gerry at the advice of a Spa employee. In the room, Gerry continued his string of sexual assaults by

 9 groping Ms. Nguyen’s breasts under her blouse, fondling her vaginal area, then vaginally raping Ms.

10 Nguyen.

11          49.     After that fifth sexual assault, Gerry left the Spa never to return. Ms. Nguyen never

12 heard from him again despite her repeated—and increasingly desperate—text communications over a

13 span of months inquiring about her permits and money.

14          50.     Unbeknownst to Ms. Nguyen, shortly after raping her on March 20, 2019, Gerry

15 resigned as a San Jose Code Enforcement Inspector II and relocated to Texas.

16          51.     Ms. Nguyen never consented to any of Gerry’s sexual advances and predation, she

17 submitted only based on his real and professed power over her as the sole Code Enforcement Inspector

18 for the City’s massage establishments. As such, his actions constituted the crimes of forced oral

19 copulation, sexual assault, and rape as defined in the California Penal Code, all of which he committed
20 in the course and scope of his employment, and under color of law.

21          52.     After Gerry’s resignation, the City resumed its code enforcement efforts aimed at Ms.

22 Nguyen’s Spa. On June 2, 2019, the SJPD informed her landlord that the Soft Touch Spa would have

23 to close because of a failure to obtain proper licenses and permits.

24          53.     Ms. Nguyen was in shock and emotionally broken; she had been psychologically

25 tormented, humiliated, raped, and placed into severe debt. And now her ability to earn a living was
26 being taken from her. She was crushed to learn that Gerry had literally done nothing to help her. She

27 became desperate, furious, highly anxious, and emotionally unstable.

28


                                                     - 11 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
             Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 12 of 125



 1            54.   On June 28, 2019, Ms. Nguyen met with the Vice Unit to discuss the SJPD’s plan to

 2 shut down her Spa. On that date the SJPD was informed by Ms. Nguyen, through her counsel, of

 3 Gerry’s extortionate behavior, but the closure of her Spa proceeded.

 4            55.   On September 15, 2019, Ms. Nguyen was forced to vacate the Spa she had built with

 5 money amassed from her family in Vietnam.

 6            56.   The loss of her business and funds that could have been used to bring the Spa into

 7 compliance with City building codes and massage permitting requirements constituted a deprivation of

 8 Ms. Nguyen’s Constitutionally protected property interests pursuant to the due process and equal

 9 protections clauses of the Fourteenth Amendment to the U.S. Constitution.

10            57.   After struggling financially for months, Ms. Nguyen could no longer manage or contain

11 the emotional damage Gerry had caused through his extortion and sexual abuse. She could no longer

12 sleep or rest. She became increasingly anxious and emotionally and mentally unstable. She was in

13 crisis.

14            58.   On or around July 15, 2020, Ms. Nguyen went to the Kaiser Permanente Hospital in San

15 Jose for treatment of her mental distress. She was kept at Kaiser Permanente until the facility closed,

16 then she was transferred for continued protective monitoring to Valley Medical Center, Emergency

17 Psychiatric Services (“EPS”), also located in San Jose.

18            59.   On or about July 16, 2020, EPS nurses asked her why she was in such severe emotional

19 distress. Ms. Nguyen told them about the sexual assaults and rape perpetrated by Gerry. As required by
20 law, EPS informed the police that a patient at their facility had been the victim of a sexual crime.

21            60.   Shortly thereafter, two uniformed SJPD officers arrived at the facility to interview Ms.

22 Nguyen. She again described her victimization in as much detail as she could bear before bursting into

23 tears and literally screaming from distress. The interaction triggered an investigation by the SJPD,

24 which quickly identified Gerry as the perpetrator.

25            61.   On July 22, 2020, Detective Ben Lam of the SJPD, apparently following up on the

26 initial SJPD report made at EPS, sent Ms. Nguyen a letter stating that she may have been the victim of

27 a crime and that the SJPD was investing her case.

28


                                                     - 12 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
          Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 13 of 125



 1          62.    On August 3, 2020, Detective Lam interviewed Ms. Nguyen at length regarding Gerry’s

 2 wrongful, illegal, and reprehensible conduct.

 3 C.       Gerry’s Arrest & Other Victims of His Crimes
 4          63.    The crimes targeting Ms. Nguyen were unfortunately representative of a much larger

 5 pattern of misconduct perpetrated by Gerry while on duty as a City Code Enforcement Inspector.

 6 Evidence uncovered in the criminal investigation demonstrated both the broad scope of Gerry’s crimes

 7 and that he was allowed to run amok and unsupervised throughout the vulnerable massage industry of

 8 San Jose. With apparent limitation or City safeguard, Gerry combined the unique enforcement powers

 9 conferred solely to him by the City with the leverage afforded him by the City’s strict new Massage

10 Ordinance, to extort both sex and money.

11          64.    On September 29, 2020, a 14-count Criminal Complaint against Gerry was signed by

12 the Honorable Paul Bernal, Judge of the Superior Court of the County of Santa Clara. Included among

13 the fourteen felony counts were four counts of forced oral copulation in violation of California Penal

14 Code Section 287(c)(2)(A), one count of rape in violation of California Penal Code Section 261(a)(2),

15 seven counts of extortion under the color of authority in violation of California Penal Code Section

16 518(a), and three counts of bribery by a government employee in violation of California Penal Code

17 Section 68(a). (Exhibit 1.)

18          65.    In addition to the sexual and economic crimes targeting Ms. Nguyen (identified in the

19 Criminal Complaint as “Jane Doe” in Counts One through Nine), the Complaint alleged extortion and
20 bribery offenses against named victims Ming Qiang Fang and Zuolun Zhang, themselves owners of

21 other massage parlors in the City. The SJPD investigation also revealed that Gerry committed sex and

22 extortive crimes under the color of his authority beyond even those charged in his criminal Complaint.

23          1.     Victim Xianli Doe
24          66.    In his “Declaration In Support Of No Bail Request [P.C. § 1269] And Motion To

25 Examine The Source Of Bail [P.C. § 1275],” filed publicly under the penalty of perjury with the Santa
26 Clara Superior Court on September 30, 2020, Detective Lam identified another sexual assault victim of

27 Gerry whom he described with only her actual first name as, “Xianli Doe” (“Xianli”) (A true and

28 correct copy of the District Attorney’s Motion to Examine Source of Bail and Detective Lam’s


                                                     - 13 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
          Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 14 of 125



 1 Declaration in Support of No Bail Request, each dated September 28, 2020, is attached hereto as

 2 Exhibit 4).

 3          67.    Xianli’s victimization is described in more detail in an affidavit submitted by Detective

 4 Lam in support of a search warrant for Gerry’s JP Morgan Chase bank account (“Affidavit”). In his

 5 Affidavit, Detective Lam described how in early 2019, Gerry offered Xianli a massage permit for her

 6 business in return for an extortion payment of $5,000 in cash. Xianli confided to Detective Lam that in

 7 addition to requesting the cash payment, Gerry also sexually assaulted her in early 2019.

 8          2.     Victim Zoulun Zhang
 9          68.    In his Affidavit, Detective Lam also confirmed that the owner of Xianli’s spa, Zuolun

10 Zhang, paid Gerry $10,000 in cash at Gerry’s request in March 2019, for massage permits for two of

11 Mr. Zhang’s San Jose massage parlors (the establishment where Xianli worked and a second location).

12 (Exhibit 4, ¶ 6.) In his Affidavit, Detective Lam stated that Gerry told Mr. Zhang that the payments

13 were for ‘expedited massage permits.’ Zhang also told Detective Lam that he was aware of other

14 businesses which had been extorted by Gerry.

15          69.    However, Mr. Zhang’s payments were ineffective; soon after making them Gerry

16 stopped returning Zhang’s attempts to communicate. Much like Ms. Nguyen, he was initially unaware

17 that Gerry had resigned and moved to Texas. Mr. Zhang is named as a victim in Count 14 of the

18 Criminal Complaint which alleges a violation of Penal Code Section 68(a) (Asking Or Receiving a

19 Bribe By Officer, Government Employee Or Appointee). (Exhibit 1, p. 5.)
20          3.     Victim Ming Qiang Fang
21          70.    As synopsized in Detective Lam’s Affidavit and stated fully in the official SJPD report

22 of the investigation, in July 2018, Gerry visited a massage parlor in San Jose owned by Ming Qiang

23 Fang to conduct ostensible City outreach and an inspection pursuant to the City’s Massage Ordinance.

24 During his visit he met a female employee with the first name of Shaojing and determined that the

25 business did not have a valid massage permit.
26          71.    Approximately one week later, on or about August 27 or 28, 2018, Gerry came to the

27 business again, eventually meeting with Shaojing and Mr. Fang. Gerry told them bluntly before

28 leaving that operating without a valid massage permit was subject to a $7,500 fine, and if they did not


                                                     - 14 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
          Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 15 of 125



 1 pay immediately he would shut the business down. Approximately two hours later, Gerry returned and

 2 spoke with Shaojing alone. Gerry told her that if she gave him $5,000 in cash, he would cancel the fine

 3 and allow the spa to remain open.

 4          72.    Thereafter, Shaojing communicated Gerry’s offer to Mr. Fang, the spa’s owner. Mr.

 5 Fang agreed to pay the $5,000 to keep his business open.

 6          73.    Approximately one week later, in or about early September 2018, Gerry texted Shaojing

 7 via WeChat and stated that the spa would now have to pay him $2,000 every month to stay open. This

 8 new demand was again communicated to Mr. Fang, who agreed to Gerry’s extortionate terms.

 9 Thereafter, Mr. Fang paid Gerry $2,000 per month for the four remaining months in 2018 (September-

10 December).

11          74.    In early January 2019, the landlord of Mr. Fang’s spa decided not to renew his lease and

12 informed Mr. Fang that he would have to close the premises. On or about January 6-8, 2019, Gerry

13 contacted Shaojing at the spa and told her that for $10,000 in cash, he would renegotiate the lease with

14 the landlord and pay all her fees owed to the City, thereby allowing the business to stay open. In

15 response, Mr. Fang gathered what money he could and gave Shaojing $6,000 in cash to give to Gerry.

16 After transmitting the cash, Shaojing eventually asked for it back when she realized the spa was

17 closing anyway; Gerry never responded.

18          75.    The total amount of extortionate payments extracted by Gerry under color of authority

19 identified to date by the SJPD is consequently $63,000: $34,000 from Ms. Nguyen; $10,000 from
20 Zoulun Zhang; and $19,000 from Ming Qiang Fang. (Exhibit 4, ¶¶4, 6-8, respectively.) However, this

21 was still not the full extent of Gerry’s wrongdoing.

22          76.    Detective Lam found during his analysis of Gerry’s personal savings and checking

23 accounts a total of $140,000 of unexplained cash deposits made between March and May 2019; this

24 from a municipal Code Enforcement Inspector II who, based on information and belief, made

25 approximately $95,513.32 in salary in 2018.
26          77.    In one approximate 60-day period during this timeframe, 21 cash deposits in amounts

27 ranging from $3,000 to $8,000 were made into Gerry’s two accounts. The sums did not come from

28 Gerry’s new job in Texas. Detective Lam concluded that a portion of these additional cash deposits


                                                     - 15 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 16 of 125



 1 represented extortionate sums from as yet “unknown” victims. (Exhibit 4, ¶¶ 12-17.) As would befit

 2 an individual with Gerry’s complete lack of moral compass, the deposits appeared to Detective Lam to

 3 be “structured” so as not to violate the Currency Transaction Report limit of $10,000 and trigger an

 4 investigation by the bank into the origin of the cash funds. (Exhibit 4, ¶14.)

 5          78.     On November 5, 2020, Gerry was arraigned in Department 24 of the Santa Clara

 6 County Superior Court. His criminal case was initially continued to November 24, 2020, for entry of

 7 plea, and then again until January 29, 2021, for the same purpose. Gerry remains in custody on a bail

 8 of $550,000. Based on information and belief, Gerry used his authority to sexually assault still other

 9 masseuses not described above who worked at or operated the massage businesses which were the

10 subject of his Code Enforcement activities.

11          79.     Plaintiff further believes that language and cultural barriers, and internalized feelings of

12 guilt, shame, and embarrassment have prevented additional victims from coming forward to report

13 Gerry’s sexual crimes either to the SJPD, the courts, the public, the Plaintiff, or otherwise.

14 D.       The City’s Unconstitutional Policies, Customs, or Practices.
15          80.     As noted, Gerry’s misconduct was committed in furtherance of an affirmative City

16 policy aimed at using the Code Enforcement Division to combat illicit activity within massage parlors

17 and spas. However, the City’s grossly inadequate implementation of this policy, and its deliberate lack

18 of oversight over the enforcement of the policy, were direct and proximate causes of the deprivation of

19 Plaintiff’s civil rights afforded by the U.S. and California Constitutions.
20          1.      Gerry Acted Pursuant to an Express City Policy of Enhanced Massage
                    Enforcement
21

22          81.     On September 18, 2014, California Governor Jerry Brown signed Assembly Bill 1147

23 (“AB 1147), The Massage Therapy Act, into law. It took effect on January 1, 2015. Under AB 1147,

24 cities and counties became able to regulate massage businesses within their own jurisdictions.

25          82.     In response, on June 23, 2015, during its “Priority Setting Session,” the San Jose City

26 Council (“Council” or “City Council”) voted that the modification of the City’s outdated Massage

27 Ordinance be made a top municipal priority to combat prostitution and human trafficking. (A true and

28


                                                       - 16 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
            Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 17 of 125



 1 correct copy of the “San Jose City Council Memorandum on Massage Ordinance and Amendments”

 2 dated November 23, 2015, is attached hereto as Exhibit 5, and is incorporated herein by reference.)

 3           83.   On December 8, 2015, Council member Raul Peralez added Council Agenda Item 8.1 to

 4 the City Council’s Official Agenda. The stated subject of Item 8.1 was “Actions Related To The

 5 Amendment to Title 6 Massage Parlor Regulation.” (A true and correct copy of the City Council

 6 Memorandum dated December 8, 2015, is attached hereto as Exhibit 6, and is incorporated herein by

 7 reference.)

 8           84.   Council Agenda Item 8.1 directed City staff to work with the Code Enforcement

 9 Division to review Santa Clara County’s recently-approved massage parlor establishment ordinance

10 and include concepts from that ordinance into City regulations. The Agenda Item included

11 recommendations for specific enhancements to massage parlor oversight aimed at preventing parlors

12 from becoming fronts for human trafficking and prostitution.

13           85.   One week later, on December 15, 2015, the Council approved Ordinance No. 29662

14 which amended Section 6.44 of the City Municipal Code (the “Massage Ordinance”).

15           86.   The Massage Ordinance’s Purpose Section stated in relevant sub-parts:

16                 “It is the purpose and intent of the city council that the operation of
                   massage establishments and persons offering massage be regulated in the
17                 interests of public health, safety, and welfare by providing minimum
                   building, sanitation, and health standards and to ensure that persons
18                 offering massage shall possess the minimum qualifications necessary to
                   operate such businesses and to perform such services offered.”
19
     And:
20
                   “It is the intent of this chapter to enact regulations to insure that those
21                 offering massage services are qualified and trained and can be expected to
                   conduct their services in a lawful and professional manner. The City
22                 Council finds that existing controls have not satisfactorily addressed or
                   regulated serious criminal and public health problems, nor have the
23                 existing controls regulated the profession so as to sufficiently encourage
                   compliance with state and local laws.”
24

25 (A true and correct copy of the Massage Ordinance, Ordinance No. 29662, effective January 15, 2016,
26 is attached hereto as Exhibit 7, and incorporated herein by reference.)

27           87.   The Amendments to the Massage Ordinance required massage establishments to

28 (1) maintain valid business permits issued by the Chief of Police, (2) maintain valid


                                                     - 17 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 18 of 125



 1 ownership/management licenses also issued by the Chief of Police, and (3) ensure that individual

 2 masseuses be certified as massage therapists, among other requirements.

 3          88.     Section 6.44.520 of the Massage Ordinance also specified which City agencies had

 4 authority to inspect massage premises under the Ordinance: “the Police Department, Fire Department,

 5 and Planning, Building, and Code Enforcement Department…” (Emphasis added).

 6          89.     On March 7, 2017, the City Council added the Personal Care Business Compliance

 7 Initiative (“Initiative”) to the Council Priority List and officially ranked it as No. 10 of the City’s new

 8 policy priorities. The Initiative echoed the goals of the Massage Ordinance, and was aimed squarely at

 9 regulating the massage industry through “enhanced outreach,” among other tactics.

10          90.     The City clearly intended that its Code Enforcement Division be at the forefront of

11 enforcement operations in support of its new massage policy since it expressly delegated enforcement

12 authority to that municipal component.

13          91.     Gerry used these enhanced enforcement protocols of the Massage Ordinance to impose

14 sex upon and extract monies from vulnerable massage workers and owners who were the subject of his

15 official outreach efforts. As such, Gerry’s tortious and criminal misconduct was committed pursuant to

16 express City policy.

17          2.      Gerry was the Final Policy Maker Regarding Code Enforcement of Massage
                    Establishments
18

19          92.     The Public Safety, Finance, and Strategic Support (“PSFSS”) Committee of the San

20 Jose City Council in Fiscal Year 2017-2018 formally approved funding in the Adopted Budget for the

21 PBCE to add a Code Inspector to work in partnership with the Police Department on massage

22 enforcement, including direct outreach to property owners. (A true and correct copy of the City

23 Council Memorandum to the PSFSS re the “Massage Parlors Ordinance Status Report”, dated

24 September 13, 2017, is attached hereto as Exhibit 8, and is incorporated herein by reference.)

25 (Exhibit 8, pp. 3-4.)
26

27

28


                                                      - 18 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
          Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 19 of 125



 1          93.     This new position—filled by Gerry—began enforcement operations in August 2017. As

 2 such, Gerry was formally given final policy-making authority by the City regarding, without limitation,

 3 the following:

 4                  The frequency, necessity, timing, and manner of inspections of City businesses offering

 5                  massage services;

 6                  The issuance of citations for administrative, building, and other municipal code

 7                  violations to businesses offering massage services;

 8                  The approval or denial of applications for massage permits; and

 9                  Direct communication with massage establishment owners and operators regarding

10                  options to make businesses compliant with applicable codes and massage permit

11                  requirements, whether in person, via e-mail, telephone, text message or letter.

12          94.     Gerry utilized this assigned final policy-making authority on behalf of the City to

13 develop a policy, custom, and practice which he wielded under color of law to criminally exploit

14 Plaintiff and other victims for sex and money. Over time, Gerry’s abuse of his City-delegated authority

15 became his criminal modus operandi. This pattern consisted of:

16          (1)     Visiting a massage establishment in person driving a white City issued vehicle with

17                  identifying decals, wearing his City Code Enforcement badge, and introducing himself

18                  as a Code Enforcement Inspector for the City, either after prior correspondence with the

19                  victim regarding alleged code violations, the issuance of a citation, or when making an

20                  unsolicited visit to inspect the premises and take photographs;

21          (2)     Threatening or intimidating owners of massage establishments with: exaggerated cost

22                  estimates of code compliance, violation reports to the police, eviction, and business

23                  closure;

24          (3)     Promising establishment owners or operators that the payment of extorted sums of cash

25                  would guarantee permit approval, provide advance notice of police inspections/raids, or

26                  guarantee a finite period with no enforcement activity; and

27          (4)     Sexually harassing and assaulting predominantly female Asian owners or employees of

28                  massage establishments, mainly in massage or breakrooms, after these same women


                                                      - 19 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 20 of 125



 1                  were specifically reminded of the Defendant’s enforcement powers and potential

 2                  negative outcomes for their respective business.

 3          95.     As a final policy maker for City Code Enforcement of massage establishments, Gerry’s

 4 acts perpetrated in furtherance of his policy, custom, practice are imputed to the City.

 5          3.      Gerry Acted Pursuant to the City’s Long-Standing Practice of Unsupervised Solo
                    Massage Enforcement
 6

 7          96.     Based on information and belief stemming from data supplied by the City’s Code

 8 Enforcement Division itself, Gerry conducted approximately 703 massage enforcement visits between

 9 2011 and his resignation in 2019. During those enforcement visits, he was accompanied by another

10 code enforcement inspector on approximately 5 occasions; meaning that well over 99% of the time

11 Gerry acted alone.

12          97.     There was also no supervisorial quality control of Gerry’s outreach visits. In the same

13 nine-year time period noted above according to Code Enforcement Division records, Gerry’s unit

14 supervisor, Joseph Hatfield, attended two of Gerry’s enforcement actions. One of those actions was

15 when Gerry was participating in an SJPD Vice Unit raid, not when he was acting alone. Division

16 records demonstrate that Supervisor Hatfield did not conduct a single follow-up outreach visit to a spa

17 formerly visited by Gerry to check on his employee’s conduct and professionalism in dealing with the

18 public. Code Enforcement Division records show that Rachel Roberts, Gerry’s other immediate

19 supervisor, never visited a massage parlor in which Gerry conducted enforcement operations during
20 the same nine-year span to check on Gerry’s work.

21          98.     Clearly by any measure, the City’s practice and custom when it came to massage

22 enforcement was to let a single male make entry into the subject massage establishments and conduct

23 outreach on his own with no effective supervision or constraint. All visits to the Plaintiff’s Spa noted

24 above were made by Gerry acting alone. This long-standing practice led directly and foreseeably to the

25 outrageous conduct by Gerry toward Ms. Nguyen and other victims as described above.
26

27

28


                                                     - 20 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
          Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 21 of 125



 1          4.     The City’s Deliberate Indifference toward Hiring, Supervision, Discipline, and the
                   Adoption of Policies to Prevent Constitutional Violations
 2

 3          99.    Even at the inception of the enhanced enforcement program stemming from its new

 4 Massage Ordinance, the City of San Jose abjectly failed to adequately staff or fund the ambitious

 5 program.

 6          100.   On March 2, 2016, City Chief of Police Edgardo Garcia (“Chief Garcia”) authored a

 7 memorandum to the City Council’s PSFSS Committee, notifying the Committee of the enormity of the

 8 task ahead. (A true and correct copy of this Memorandum to the PSFSS Committee is attached as

 9 Exhibit 9, and incorporated herein by reference.)

10          101.   In the memorandum, Chief Garcia stated that during calendar years 2008-2015, the City

11 “stopped requiring and enforcing businesses to obtain a Massage Business Permit from the City, and

12 [consequently] the Police Department no longer had ready access to a database of massage

13 establishments.” Chief Garcia also noted that approximately 295 parlors had been identified in

14 concentrated ‘hot spots’ throughout San Jose, and that the Vice Unit was just starting outreach to those

15 establishments. Chief Garcia went on to highlight the utility of a “task-force” approach in which the

16 undermanned Vice Unit could leverage other city agencies including the Code Enforcement Division.

17          102.   In a follow-up memorandum to the PSFSS Committee on September 13, 2017, Chief

18 Garcia noted again the severe lack of staffing available within the SJPD to enforce the “new Massage

19 Ordinance.” In his memorandum, Chief Garcia confirmed that there were “300 known massage
20 businesses that were likely subject to the requirements of the new ordinance.” In addition, Chief Garcia

21 cited data from the California Massage Therapy Council identifying 600 certified massage therapists

22 and practitioners in the City; as well as data from the State of California Board of Cosmetology which

23 confirmed that there were up to 5,300 licensed establishments offering massage services in the City.

24 Chief Garcia stated that each of these massage therapists and establishments—totaling 5900--would

25 require outreach pursuant to the new Massage Ordinance.
26          103.   In the September 13, 2017 memorandum, Chief Garcia also admitted that: “due to

27 department-wide staffing shortages, enforcement has been limited and must be prioritized…with the

28 September 2016 shift change, sworn staff were redeployed to the patrol division effectively reducing


                                                    - 21 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
          Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 22 of 125



 1 the Vice Unit’s staffing to one sergeant. From January 2017 to August 2017, the Vice Unit lost

 2 allocated full time staffing with redeployment of the remaining sergeant position.” (Emphasis added).

 3          104.   So at a time when the City made the enforcement of massage violations one of its top

 4 municipal priorities with the enactment of a tough new Ordinance designed to combat perceived

 5 serious crimes including human trafficking, the City allocated exactly zero additional officers to the

 6 SJPD’s Vice Unit, the main investigative body charged with enforcement. In fact, the City allowed the

 7 Vice Unit during that same period to wither from one officer to none.

 8          105.   Even though that position was eventually restored, the Vice Unit was clearly

 9 overwhelmed and was forced to rely heavily on the City’s Code Enforcement Division. In his

10 September 13, 2017, memorandum referenced above, Chief Garcia cited as a positive development the

11 City’s decision in fiscal year 2017-2018 to “add a [single] dedicated Code Inspector to work in

12 partnership with the Police Department on massage enforcement.”

13          106.   As noted, that one code enforcement inspector was Gerry, the sole City employee to

14 whom massage enforcement authority was delegated by its Code Enforcement Division. Thus, the City

15 knowingly allowed Gerry to police a group of unsuspecting and vulnerable victims, most without the

16 English language skills or cultural awareness to stand up for themselves. One code inspector to provide

17 enforcement oversight to 5,900 locations and individuals; a level of municipal indifference to staffing,

18 hiring, and the safety of the affected massage workers, that would be almost comical if the

19 consequences were not so deplorably serious.
20          107.   The inexcusable and deliberate understaffing of the Code Enforcement Division’s

21 massage section extended to the Division’s supervision as well. At the time of the Massage

22 Ordinance’s passage in 2016, the City’s Code Enforcement Division was run by a “Code Enforcement

23 Official,” Diane Buchanan (“Buchanan”). Buchanan was in charge of supervising two Divisions (Field

24 Operations and Special Operations), which themselves were responsible for eight Units staffed by

25 more than 60 employees. One of these Units was “Special Programs,” where Gerry was assigned as
26 noted previously as the sole Code Enforcement Inspector with massage oversite. (A true and correct

27 copy of Organizational Charts of the City’ Code Enforcement Division, dated September 1, 2017, is

28 attached as Exhibit 10, and is incorporated herein by reference.)


                                                     - 22 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 23 of 125



 1          108.    In March 2018—approximately one year before Plaintiff was raped—Buchanan retired

 2 and her position (which according to “Transparent California” paid a combined annual salary and

 3 benefits package of $327,410.63), was not re-staffed during the rest of 2018 and the entirety of 2019

 4 when Gerry was running his criminal enterprise and perpetrating the civil torts that are the subject of

 5 this lawsuit.

 6          109.    Buchanan’s prolonged absence forced Rachel Roberts, the manager of Gerry’s Special

 7 Operations Division, to assume Buchanan’s post, leaving her post as Gerry’s Division Supervisor

 8 vacant. (A true and correct copy of the Organizational Chart of the Code Enforcement Division, dated

 9 August 27, 2018, is attached as Exhibit 11, and is incorporated herein by reference.)

10          110.    Later, and at all times relevant to the misconduct alleged herein, instead of the City

11 filling one of the posts with a new candidate, Ms. Roberts was simply assigned both supervisorial jobs.

12 (A true and correct copy of Organizational Charts of the City’ Code Enforcement Division, dated

13 December 3, 2018, is attached as Exhibit 12, and incorporated herein by reference.)

14          111.    In effect, the one and only Division Supervisor who could have reigned in the one male

15 code officer tasked with outreach and enforcement of the overwhelmingly female massage industry,

16 was removed and not replaced during the entirety of Gerry’s myriad Constitutional violations. The

17 Defendant was left without even the minimal supervision envisioned by the City when it set up the

18 Code Enforcement Division.

19          112.    Buchanan’s salary savings was not used to hire additional massage code enforcement

20 inspectors. Such additional inspectors could have responded with Gerry to enforcement actions—the

21 clear industry standard when conducting oversight of massage parlors—and undoubtedly squelched

22 Gerry’s criminal behavior. The City’s deliberate business decision to not fill such a vital position and

23 provide competent supervision was a direct, legal, and foreseeable substantial factor which enabled

24 Gerry’s repeated acts of rape, sexual assault, and extortion.

25          113.    Further and as noted above, it was not the practice of the few Code Enforcement

26 Supervisors the City did employ to go into the field randomly (or at all), to meet with the public and

27 check on Gerry’s work—a violation of all relevant standards of practice in the effective supervision of

28 municipal code enforcement employees. Not only were there not enough supervisors to effectively


                                                      - 23 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 24 of 125



 1 manage the approximately 60 employees in the Code Enforcement Division, but the City’s custom and

 2 practice of keeping those supervisors out of the field eviscerated any effective oversight ability they

 3 had over their employee’s conduct; such a complete lack of attention constituted a deliberate

 4 indifference to supervision by the City; an indifference that proximately (and foreseeably) allowed

 5 Gerry to commit the repeated Constitutional violations suffered by Ms. Nguyen.

 6          114.    This lack of oversight was equally applicable to (the lack of) supervisorial review of

 7 Gerry’s written records of enforcement. At all times relevant herein, the Code Enforcement Division

 8 kept a chronological record of enforcement actions taken at individual establishments entitled a “City

 9 of San Jose Case Summary Report” (“CSR”). Even a cursory review of the CSR for the Soft Touch

10 Spa would have revealed to a competent supervisor that something was amiss.

11          115.    Starting on August 15, 2012 (well before Ms. Nguyen leased the premises in 2018) and

12 extending to November 5, 2018 (when enforcement at the Spa was assigned to Gerry pursuant to the

13 Massage Ordinance) approximately 50 entries in the CSR were recorded for the Soft Touch Spa. They

14 reflected a continual torrent of phone calls, letters, inspections, notifications regarding unpermitted

15 construction, permit applications, building plans, and ultimately an expiration of a necessary work

16 permit to bring the Spa’s physical space into compliance on December 31, 2015. The work permit

17 application remained in expired status through December 2018 when Gerry took over enforcement of

18 the Soft Touch Spa. As noted, Gerry’s first enforcement act toward the Spa occurred on December 20,

19 2018, when he sent his initial City of San Jose – Compliance Order to the Spa’s landlord. Yet
20 inexplicably, he recommended just 26 days later in the CSR (January 15, 2019 at 1:01pm), that further

21 enforcement action be closed because he “was working with the responsible party.” As described

22 above, “working with” meant extorting and sexually assaulting. Five minutes later at 1:06pm, the

23 violations were formally listed as closed in the CSR.

24          116.    So, after approximately eight years of continual failures to bring the Spa’s premises into

25 compliance, and with an expired building permit application preventing the necessary work from being
26 done lawfully, Gerry was still able to correct all code enforcement violations in just short of one month

27 during the Christmas Holiday Season. Moreover, Gerry’s recommendation regarding the suspension of

28 further enforcement activities was accepted in a literal matter of minutes without any apparent


                                                      - 24 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
          Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 25 of 125



 1 supervisorial sign-off by Hatfield or Roberts. Another glaring example of a complete failure of City

 2 supervision.

 3          5.     The City had Actual Notice and Knowledge of Gerry’s Unfitness
 4          117.   The City cannot now claim that it was unaware of Gerry’s unprofessional and unlawful

 5 conduct prior to the time he raped, sexually assaulted, and extorted Plaintiff. On October 25, 2018, a

 6 letter with enclosed photographs was received at the City Code Enforcement Division. (A true and

 7 correct copy of the anonymous letter to William Gerry enclosing photographs, received by the City on

 8 October 25, 2018, is attached hereto as Exhibit 13, and is incorporated herein by reference.)

 9          118.   The letter noted (colloquially) that Gerry was having intercourse with a female

10 masseuse at the “CEO Spa” on Alvin Avenue in San Jose. The letter questioned why Gerry had given

11 “application over 3 month [sic]” to that Spa despite “this spa not only [providing] massage ok…?”

12 Despite the broken English, the message conveyed in the letter was absolutely clear: Gerry was giving

13 an apparent brothel a pass on code enforcement in return for sexual favors. The photographs served

14 only to confirm this inference; they showed highly inappropriate and amorous physical contact

15 between Gerry and an Asian masseuse. The first photograph displayed Gerry in an extremely physical

16 mutual embrace with the woman while both smiled at the camera. The woman’s face can be seen

17 resting on Gerry’s chest, with both her upper and lower body pressed firmly against him; her arms are

18 visibly locked around Gerry’s torso at the approximate waist level. The second photograph presented

19 the same two individuals in an intimate facial close-up, with Gerry’s entire right cheek area pressed
20 firmly against the woman’s approximate left cheek and his nose touching the edge of her lips. Both are

21 smiling affectionately. The woman was later identified as a Vietnamese employee of a spa where

22 Gerry had conducted enforcement activities.

23          119.   The letter and shockingly unprofessional photos were immediately delivered to Rachel

24 Roberts. As noted previously, at the time Ms. Roberts was Gerry’s supervisor, serving as both the

25 Acting Director of the entire Code Enforcement Division and the Manager of the Special Operations
26 Sub-Division which included Gerry’s Special Programs Unit. Instead of conducting an investigation of

27 Gerry, Roberts shared the letters and photographs with him and treated him as a potential victim of

28 extortion. He thereafter identified himself and the female spa employee and confirmed the images were


                                                     - 25 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
          Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 26 of 125



 1 taken during an outreach and inspection. In an apparent attempt to deflect personal responsibility,

 2 Gerry—unbelievably—claimed that such behavior was not uncommon and that he had received

 3 embraces and kisses from other female massage employees during his enforcement activities.

 4          120.   Rather than limiting Gerry to a desk pending an investigation, or mandating that he only

 5 perform industry outreach in the presence of other inspectors, or training him on professional standards

 6 of conduct for this industry, Roberts simply turned the letters over to the SJPD to conduct a criminal

 7 investigation of the individual who had sent the letter. Gerry was allowed to continue conducting his

 8 enforcement operations by himself; 76 days later he forced plaintiff to orally copulate him and make

 9 her initial $10,000 extortionate payment. And this was not the extent of the City’s advance notice of

10 Gerry’s misconduct.

11          121.   On December 16, 2018, 21 days after the delivery of the above photos and letter and 25

12 days before Plaintiff was sexually assaulted, an anonymous email was received by the City of San

13 Jose’s “Whistleblower Hotline.” (A true and correct copy of the anonymous email submitted to the

14 City via its Whistleblower Hotline is attached hereto as Exhibit 14.)

15          122.   The email reported that City Code Inspector William Gerry was “violating the city code

16 of ethics and taking advantage of the fear people in the Asian community have of the government and

17 police.” The email recounted instances of improper and unwanted touching by Gerry of female

18 masseuses, attempts to get them alone into massage parlor “backrooms,” and his receipt of envelopes

19 of money from establishments apparently not in compliance with the dictates of the Massage
20 Ordinance. The email concluded with the following commentary: “…it makes me sad that someone

21 like him is taking advantage of immigrants through fear, unwanted sexual advances, and

22 bribes.”(Exhibit 14.) The email was received and reviewed by a Senior Executive Analyst within the

23 City’s Office of Employee Relations and forwarded to the SJPD. On information and belief, the email

24 was also provided to Roberts of the Code Enforcement Division. Shockingly, and despite the previous

25 complaint received just weeks earlier with photographic evidence, Gerry’s supervisors allowed him to
26 continue his solo enforcement with disastrous results.

27          123.   The Code Enforcement Division’s failure to conduct any level of even rudimentary

28 oversight of Gerry after being alerted on multiple occasions of his amorous and unprofessional


                                                     - 26 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 27 of 125



 1 behavior toward the subjects of his City massage enforcement constituted an appalling level of

 2 deliberate indifference to his supervision and discipline, especially in an industry with a high and

 3 foreseeable potential for such abuse. At a minimum, Code Enforcement Division supervisors should

 4 have conducted their own investigation of Gerry’s relationship with the female masseuses in question,

 5 as well as contacting other spas visited by Gerry to determine the extent of his unlawful behavior. The

 6 failure to conduct even a rudimentary level of supervision constituted not just deliberate indifference,

 7 but a conscious, knowing affirmative enablement of Gerry’s past and ongoing misconduct.

 8          124.    As a direct and proximate consequence of the City’s knowing, conscious, and deliberate

 9 indifference to the constitutionally protected rights of Ms. Nguyen, she became one of Gerry’s and the

10 City’s victims; a circumstance the City could have easily prevented with the implementation of even a

11 modicum of reasonable safeguards.

12 E.       Gerry and the City’s Intentional and Discriminatory Enforcement of the Massage
            Ordinance against Asian Female Massage Business Owners and Masseuses
13

14          125.    Gerry intentionally targeted Asian massage parlor owners, operators, and masseuses in

15 selectively enforcing and abusing the authority vested in him as a Code Enforcement Inspector. Out of

16 the hundreds of massage establishments and thousands of licensed massage therapists within the City

17 subject to Gerry’s outreach, to date all victims of Gerry’s sexual assault, extortion, or rape perpetrated

18 in the course of such authorized activity and under color of law, have been identified as being of Asian

19 ethnicity or national origin. Detective Lam’s Declaration in Support of No Bail Request, signed under
20 penalty of perjury, corroborates that “[t]he businesses [Gerry] targeted were Asian-owned massage

21 therapy offices” and that “[h]e was well-known in the community of Asian-owned massage parlors.”

22 (Exhibit 4, ¶ 11.)

23          126.    On information and belief, Gerry targeted Asian owned and operated massage

24 businesses or masseuses, including Plaintiff, based on a belief that they were less likely to report his

25 crimes because of a language barrier or a culturally-based distrust of law enforcement, and plainly, for
26 his sexual tastes.

27          127.    Gerry targeted Plaintiff specifically based on her membership in a vulnerable group--

28 Asian female massage parlor owners--which constituted an intentional and purposeful discrimination


                                                      - 27 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
          Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 28 of 125



 1 in the application of the Massage Ordinance that he was charged with enforcing. Gerry’s enforcement

 2 of the Ordinance in this manner was malicious and made with discriminatory intent.

 3          128.   The City, through its conscious and knowing refusal to investigate the numerous citizen

 4 complaints and reports of Gerry’s sexual assaults, solicitation of bribes, extortion, and other

 5 inappropriate or illegal conduct––or to stop the conduct––ratified and adopted Gerry’s discriminatory

 6 enforcement of the Massage Ordinance.

 7          129.   Ms. Nguyen suffered and continues to suffer from severe and enduring emotional

 8 distress, pain and suffering, anguish, hurt, shame, humiliation, and other general damages as a result of

 9 the City and Gerry’s unlawful conduct.

10                                  VI.     FIRST CLAIM FOR RELIEF
11      DEPRIVATION OF CIVIL RIGHTS IN VIOLATION OF DUE PROCESS CLAUSE OF
           FOURTEENTH AMENDMENT TO U.S. CONSTITUTION (42 U.S.C. § 1983)
12
                                  (Against all Defendants and DOES 1-100)
13

14          130.   Plaintiff hereby re-alleges and incorporates by reference the allegations set forth above

15 in this Complaint.

16          131.   At all times stated herein, Gerry acted under color of law of the State of California and

17 the municipal ordinances adopted by the City, and official or unofficial policy, customs, and practice

18 ratified by the City and within the scope of his employment for the City to, willfully and knowingly,

19 deprive Ms. Nguyen of, or unlawfully interfere with, her civil rights vested in her by the United States
20 Constitution, including but not limited to, the following:

21          (1)    Ms. Nguyen’s substantive due process right to bodily integrity and privacy, i.e. to be

22                 free of sexual assault, rape, battery and other unlawful and offensive touching, and

23          (2)    Ms. Nguyen’s property interest in her massage parlor business and the funds that

24                 Defendants extorted from Ms. Nguyen in violation of procedural due process;

25          (3)    Ms. Nguyen’s right to equal protection of the laws as an Asian female massage parlor

26                 owner and massage therapist; and

27          (4)    Other rights recognized by the federal courts as emanating from the due process clause

28                 of the Fourteenth Amendment to the United States Constitution.


                                                     - 28 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
          Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 29 of 125



 1          1.      Ms. Nguyen’s Right to Bodily Integrity and Privacy

 2          132.    Gerry violated Ms. Nguyen’s right to bodily integrity by, inter alia, committing sexual

 3 assault and rape as alleged herein, without Ms. Nguyen’s consent and under threat of denying a permit,

 4 assessing penalties, or reporting her to the police. At all times in so doing, Gerry acted under color of

 5 state law, in his capacity as an officer of the City, while on duty during business hours to officially

 6 conduct outreach to or “inspect” Ms. Nguyen’s massage parlor.

 7          133.    The right to bodily integrity and privacy in one’s unclothed body has been recognized

 8 by numerous federal courts as an important civil right and liberty interest protected by and emanating

 9 from the Fourteenth Amendment to the U.S. Constitution. All of Gerry’s acts were part of his

10 deliberate scheme and modus operandi to use his City employment as a Code Enforcement Inspector

11 to sexually assault Asian female massage parlor owners or employees, or otherwise solicit sexual

12 favors and bribes from them.

13          2.      Ms. Nguyen’s Property Interest in Massage Business and Livelihood

14          134.    Ms. Nguyen had a substantive due process right and property interest in her massage

15 establishment, the Soft Touch Spa, and the income stream, assets, goodwill, business and professional

16 opportunities it provided to her.

17          135.    As a direct result of Gerry’s extortion of $34,000 in funds from Plaintiff and his false

18 statements and promises that cooperation with Gerry’s demands made to Plaintiff under threat of the

19 Spa’s closure would allow Plaintiff to remain compliant with all applicable municipal codes and keep
20 her businesses open, Plaintiff lost her massage business and was deprived of her property interest in

21 the Soft Touch Spa business and the aforementioned associated financial benefits.

22          136.    Inter alia, Gerry’s extortion of funds unlawfully interfered with Ms. Nguyen’s ability to

23 obtain a massage permit and remain compliant with all applicable ordinances because it deprived her

24 of time and money to spend on those efforts, and because Gerry, as the sole Code Enforcement

25 Inspector for the City’s massage establishments, through threat or force, made it impossible for her to
26 obtain a permit without giving into his demands for sex and money. Absent Gerry’s unlawful and

27 unconstitutional interference with Ms. Nguyen’s efforts to obtain an official massage permit from the

28 City, Ms. Nguyen would have been able to come into compliance and be approved for said permit.


                                                      - 29 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 30 of 125



 1           137.   Gerry and the City’s interference with and deprivation of Ms. Nguyen’s fundamental

 2 substantive due process rights to her bodily integrity and her property interests, as alleged herein, are

 3 inexcusable in that no procedural safeguards could justify the Defendants interference with her civil

 4 rights.

 5           138.   Gerry committed each of the described acts alleged herein willfully, maliciously,

 6 fraudulently, and with oppression in his actions, conduct, concealments, and omissions, with ill will,

 7 evil motive, and the intent of harming Ms. Nguyen and other victims, and/or with willful and

 8 conscious disregard of the rights and safety of Ms. Nguyen and other victims, entitling Plaintiff to an

 9 award of punitive or exemplary damages against Gerry.

10           139.   As a direct and proximate result of Gerry’s acts or omissions, all committed under color

11 of his authority as an officer of the City, and the Code Enforcement Division or Vice Unit specifically,

12 Ms. Nguyen suffered severe and enduring emotional distress, loss of funds through extortion, lost

13 earning capacity, and other damages as will be proven at trial, all in violation of her rights under the

14 laws of California and the Constitution of the United States, in particular the Fourteenth Amendment.

15                                 VII.    SECOND CLAIM FOR RELIEF
16    DEPRIVATION OF CIVIL RIGHTS IN VIOLATION OF EQUAL PROTECTION CLAUSE
          OF FOURTEENTH AMENDMENT TO U.S. CONSTITUTION (42 U.S.C. § 1983)
17
                                   (Against all Defendants and DOES 1-100)
18

19           140.   Plaintiff hereby re-alleges and incorporates by reference the allegations set forth above

20 in this Complaint.

21           141.   As provided herein, Gerry violated the equal protection clause of the Fourteenth

22 Amendment to the United States Constitution and denied Ms. Nguyen, an Asian female of Vietnamese

23 descent, equal protection of the laws, by selectively enforcing the Massage Ordinance against her in a

24 discriminatory manner, to sexually assault and rape her, and extort funds from her, through use of

25 force and threats while acting under color of law by the authority vested in him by the City, based on
26 her membership in a vulnerable group and suspect class as an Asian female massage parlor owner and

27 masseuse and being similarly situated to Gerry’s other victims.

28


                                                      - 30 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
            Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 31 of 125



 1           142.   Gerry, as the final and sole policy maker for the City’s code enforcement of massage

 2 establishments, intentionally and maliciously targeted Asian female massage parlor owners or

 3 masseuses in the City, including Plaintiff, and made them victims of his despicable crimes for which

 4 there is obviously no legitimate state or municipal interest or justification, let alone any reasonable

 5 basis.

 6           143.   The City ratified and adopted as its own policy Gerry’s discriminatory enforcement of

 7 the Massage Ordinance based on the race of the massage establishment owner or workers by, inter

 8 alia, (1) willfully ignoring or acting deliberately indifferent to citizen complaints identifying victims of

 9 Gerry’s acts as masseuses of Asian descent, and (2) vesting in him final policy-making authority as the

10 only Code Enforcement Inspector for massage establishments without even a modicum of oversight or

11 supervision.

12           144.   Gerry committed each of the described acts alleged herein willfully, maliciously,

13 fraudulently, and with oppression in his actions, conduct, concealments, and omissions, with ill will,

14 evil motive, and the intent of harming Ms. Nguyen and other victims, and/or with willful and

15 conscious disregard of the rights and safety of Ms. Nguyen and other victims, entitling Plaintiff to an

16 award of punitive or exemplary damages against Gerry.

17           145.   As a direct and proximate result of Gerry’s acts or omissions, all committed under color

18 of his authority as an officer of the City, and the Code Enforcement Division or Vice Unit specifically,

19 Ms. Nguyen suffered severe and enduring emotional distress, loss of funds through extortion, lost
20 earning capacity, and other damages as will be proven at trial, all in violation of her rights under the

21 laws of California and the Constitution of the United States, in particular the Fourteenth Amendment.

22                                   VIII. THIRD CLAIM FOR RELIEF
23   MUNICIPAL LIABILITY FOR UNCONSTITUTIONAL CUSTOM, POLICY, OR PRACTICE
                       DEPRIVING PLAINTIFF OF CIVIL RIGHTS
24
                            (Against Defendant City of San Jose and DOES 1-100)
25
26           146.   Plaintiff hereby re-alleges and incorporates by reference the allegations set forth above

27 in this Complaint.

28


                                                      - 31 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 32 of 125



 1          147.    In doing the acts complained of herein, Defendant City, through Gerry and DOES 1-

 2 100, and each of them, acted willfully and knowingly to deprive Ms. Nguyen of, or unlawfully

 3 interfere with, her civil rights vested in her by the United States Constitution, including but not limited

 4 to, the following:

 5          (1)     Ms. Nguyen’s substantive due process right to bodily integrity and privacy, i.e. to be

 6                  free of sexual assault, rape, battery and other unlawful and offensive touching, and

 7          (2)     Ms. Nguyen’s property interest in her massage parlor business and the funds that

 8                  Defendants extorted from Ms. Nguyen in violation of procedural due process;

 9          (3)     Ms. Nguyen’s right to equal protection under the law as an Asian female massage parlor

10                  owner and massage therapist; and

11          (4)     Other rights recognized by the federal courts as emanating from the due process clause

12                  of the Fourteenth Amendment to the United States Constitution.

13          148.    As alleged herein, the City had full knowledge of complaints and reports made

14 regarding Gerry’s constitutional violations which targeted Asian female massage parlor owners or

15 masseuses, and through its inaction and failure to discipline or terminate Gerry, investigate citizen

16 complaints, or take any action to stop the discriminatory and selective enforcement of Gerry’s criminal

17 scheme against Asian females, ratified Gerry’s constitutional violations and itself is the cause of the

18 violation of Plaintiff’s right to equal protection of the laws.

19          149.    The City adopted policies, customs, and practices which foreseeably deprived citizens,

20 including Ms. Nguyen, of their constitutional rights guaranteed by the Fourteenth Amendment to the

21 United States Constitution, including the right to bodily integrity and privacy, and the property

22 interests in their businesses, livelihoods, and finances, and to equal protection of the laws.

23          150.    Gerry, as the sole officer of the City charged with inspecting the City’s massage

24 establishments pursuant to the Massage Ordinance promulgated by the City, had final policymaking

25 authority regarding the code enforcement, manner of inspection, and issuance of permits or citations to
26 the City’s approximately 5,900 massage establishments and practitioners, and developed an

27 unconstitutional policy, custom, or practice of depriving citizens, including Ms. Nguyen, of their

28 constitutional rights to bodily integrity and privacy, and their property interests as set forth above. The


                                                      - 32 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
          Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 33 of 125



 1 policy was established by, inter alia, Gerry’s elaborate scheme and modus operandi of targeting

 2 female Asian massage parlor owners and employees for his repeated sexual and extortive crimes.

 3          151.   As an officer with final policymaking authority with respect to code enforcement,

 4 manner of inspection, and issuance of permits or citations to the City’s approximately 5,900 massage

 5 establishments and practitioners, Gerry’s and DOES 1-100’s unconstitutional acts are imputed to the

 6 City, and the City is liable for the damages suffered by Ms. Nguyen and other victims caused by

 7 Gerry’s constitutional violations.

 8          152.   On information and belief, Gerry acted in concert with DOES 1-100 to commit the

 9 aforementioned constitutional deprivations, and so DOES 1-100 adopted Gerry’s policy or custom of

10 constitutional deprivations as their own, or themselves committed the constitutional deprivations

11 pursuant to their own final policy making authority.

12          153.   The City and DOES 1-100 acted with deliberate indifference to the grave risk of harm

13 and likelihood of deprivation of constitutional rights posed to Ms. Nguyen and other citizens of the

14 City who became victims to Gerry’s outrageous and criminal acts by, inter alia:

15                 Failing and/or refusing to properly investigate numerous written complaints regarding

16                 Gerry’s misconduct and crimes while “inspecting” the City’s massage parlors on

17                 official duty as a Code Enforcement Inspector, while acting under color of law, and

18                 failing to take appropriate action such as suspension, termination, and other discipline;

19                 Assigning a single male Code Enforcement Inspector to enforce zoning requirements

20                 and other City regulations aimed at curbing prostitution, human trafficking, and crimes

21                 in approximately 5,300 massage establishments throughout the City which were and are

22                 predominantly operated by Asian females conducting a significant number of

23                 transactions in cash;

24                 Failing to staff or recruit additional Code Enforcement Inspectors assigned to inspect

25                 City massage parlors after the passing of the Massage Ordinance, as was set forth and

26                 planned within the Massage Ordinance and attendant memoranda;

27

28


                                                     - 33 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 34 of 125



 1                  Failing to properly supervise or examine Gerry’s enforcement activity as a Code

 2                  Enforcement Inspector when blatant inconsistencies were evident from the City’s

 3                  records of massage parlor inspections and code compliance history;

 4                  Leaving vacant for more than 1.5 years the role of head of City’s Code Enforcement

 5                  Division after Ms. Buchanan retired from the position;

 6                  Hiring Code Enforcement Inspectors, including Gerry, without the requirement of prior

 7                  code enforcement experience or other relevant or necessary qualifications; and

 8                  Failing to conduct a background check of Gerry both before or after his hiring or

 9                  assignment, whether related to employment history, criminal history, or credit history;

10                  and

11                  Failing to employ even a modicum of safeguards to prevent Gerry’s constitutional

12                  violations and deprivations of civil rights.

13          154.    At all relevant times mentioned herein, Defendant City and the City officials, including

14 but not limited to members and employees of the PBCE, SJPD, DOES 1-100, and others, were aware

15 that Gerry was the sole Code Enforcement Officer of the City assigned to enforce the Massage

16 Ordinance and inspect the City’s massage parlors for compliance, were aware of complaints made

17 against Gerry, and were aware that Gerry arranged to have a number of massage parlors come into

18 compliance that had a prior history of non-compliance, without any documented changes to correct the

19 code violations, and were aware of other suspicious discrepancies in the records of Gerry’s code
20 enforcement activity.

21          155.    Ms. Nguyen’s emotional pain and suffering resulting from Gerry’s sexual assault, rape,

22 and her resultant financial losses, and those sustained from Gerry’s solicitation of bribes and

23 extortions, were the reasonably foreseeable consequence of the Defendant City and DOES 1-100’s

24 deliberate indifference to adequately staffing, supervising, disciplining, or investigating, as set forth

25 above, all in violation of the Fourteenth Amendment to the U.S. Constitution providing Ms. Nguyen
26 with substantive due process rights that may not be infringed, and procedural safeguards under the due

27 process clause, and in violation of the equal protection of the laws to which Plaintiff was and is

28 entitled.


                                                       - 34 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
          Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 35 of 125



 1          156.    As a direct and proximate result of the City’s acts or omissions set forth above, through

 2 Gerry and DOES 1-100, all committed under color of their authority as officers of the City, and the

 3 Code Enforcement Division or Vice Unit specifically, Ms. Nguyen suffered severe and enduring

 4 emotional distress, loss of funds through extortion, past and future business income, lost earning

 5 capacity, and other damages as will be proven at trial, all in violation of her rights under the laws of

 6 California and the Constitution of the United States, in particular the Fourteenth Amendment.

 7                                      IX.     PRAYER FOR RELIEF
 8          WHEREFORE, Plaintiff prays for the following relief:

 9          1.      Compensatory Damages according to proof;

10          2.      Special Damages according to proof;

11          3.      General Damages according to proof, including for pain and suffering, emotional

12 distress, hardship, shock, worry, anxiety, stigma, insomnia, illness, and trauma;

13          4.      Restitution of extorted funds in the amount of $34,000;

14          5.      As against Gerry, punitive damages according to proof;

15          6.      Prejudgment interest;

16          7.      For attorney’s fees as authorized by law, including but not limited to those pursuant to

17 42 U.S.C. § 1988;

18 ///

19 ///
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///
26 ///

27 ///

28 ///


                                                      - 35 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
          Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 36 of 125



 1          8.     Injunctive Relief, requiring the City to institute policies to prevent future sexual crimes

 2 and extortion by its employees and officials acting under color of law, against the citizens of San Jose;

 3 and

 4          9.     Any other relief as the Court deems appropriate.

 5

 6 Dated: January 6, 2021
                                                  MURPHY, PEARSON, BRADLEY & FEENEY
 7

 8
                                                  By     /s/ Philip J. Kearney
 9                                                      Philip J. Kearney
                                                        Christopher R. Ulrich
10
                                                        Kevin D. Cardona
11                                                      Attorneys for Plaintiff DAI TRANG THI NGUYEN

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28


                                                       - 36 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
          Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 37 of 125



 1                                       DEMAND FOR JURY TRIAL

 2          Pursuant to Fed. R. Civ. P. 38(b) and Local Rule 3-6, Plaintiff DAI TRANG THI NGUYEN

 3 hereby demands a trial by jury as to all claims for relief stated herein.

 4

 5 Dated: January 6, 2021
                                                   MURPHY, PEARSON, BRADLEY & FEENEY
 6

 7

 8                                                 By     /s/ Philip J. Kearney
                                                         Philip J. Kearney
 9                                                       Christopher R. Ulrich
                                                         Kevin D. Cardona
10
                                                         Attorneys for Plaintiff DAI TRANG THI NGUYEN
11

12

13
     KDC.3872185.docx
14

15

16

17

18

19
20

21

22

23

24

25
26

27

28


                                                        - 37 -
     COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 38 of 125




       EXHIBIT 1
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 39 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 40 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 41 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 42 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 43 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 44 of 125




       EXHIBIT 2
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 45 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 46 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 47 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 48 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 49 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 50 of 125




       EXHIBIT 3
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 51 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 52 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 53 of 125




       EXHIBIT 4
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 54 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 55 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 56 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 57 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 58 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 59 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 60 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 61 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 62 of 125




       EXHIBIT 5
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 63 of 125
                                                               COUNCIL AGENDA: 12/8/15
                                                                         ITEM: £
                                                                         111^1. r> .j

 CITY OF           2


SAN JOSE                                                    Memorandum
CAPITAL OF SILICON VALLEY



       TO: HONORABLE MAYOR                                FROM: Larry Esquivel
           AND CITY COUNCIL

SUBJECT: MASSAGE ORDINANCE                                DATE: November 23, 2015
         AMENDMENTS

Approved
           ta -nsu                                          Date
                                                                      a/zs'/t^
RECOMMENDATION

Approve an ordinance of the City of San Jose amending Chapter 6.44 of the San Jose Municipal
Code to add a purpose section, add additional and clarifying definitions, require all massage
therapists to be certified by the California Massage Therapy Council, require massage businesses
to provide the Police Chief with copies of massage therapist certificates, require mandatory
reporting to the Police Chief and to make other technical and required revisions to be consistent
with State law.


OUTCOME

Approval of the proposed ordinance would strengthen the City's ability to take enforcement
action against massage therapy establishments when prostitution or human trafficking is
discovered.


BACKGROUND

The City's current Massage Ordinance is codified in San Jose Municipal Code ("Code") Chapter
6.44. The Massage Ordinance requires each massage business, owner and manager, and
massage therapist to obtain a license from the Chief of Police. The ordinance also sets forth
minimum health and safety requirements and operating rules and regulations. For example,
massage businesses are only allowed to be open from 7:00 a.m. to 10:00 p.m., prohibited from
possessing or consuming drugs and alcohol on the premises, and must comply with minimum
clothing and sanitary condition requirements.

In 2008, State law (Senate Bill 731) was enacted prohibiting cities and counties from imposing
ordinances, regulations, rules, requirements, or restrictions on California Massage Therapy
Council ("CAMTC") certified individuals or businesses that use only CAMTC certified
professionals to provide massage for compensation, unless those regulations are also uniformly
applied to other businesses that provide professional services (i.e., law offices and accounting
         Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 64 of 125

HONORABLE MAYOR AND CITY COUNCIL
November 23, 2015
Subject: Massage Ordinance Amendments
Page 2


businesses). Massage businesses had to betreated similar to otherprofessional service
businesses. As a result, Senate Bill 731 severely limited the City's ability
                                                                         to enforce its Massage
Ordinance.

On September 18, 2014, Governor Jerry Brown signed Assembly Bill 1147, the Massage
Therapy Act, into law. The new law wentinto effect on January 1, 2015. Under Assembly Bill
1147, as of January 1, 2015, citiesand counties are once again free to regulate massage
businesses with in their jurisdiction, aslong as the regulations do not violate the provisions of
California Business and Professions Code Sections 460 and 4600-4621, and California
Government Code Section 51034.

On June 23, 2015, during its PrioritySetting Session, the City Council voted that the
modification of the City's Massage  Ordinance to prevent prostitution and human trafficking was
a top priority needing to be addressed. Specifically, the Council directed staff to bring forward,
for Council consideration, amendments to the City's Massage Ordinance to strengthen theCity's
ability to take enforcement action against massage therapy establishments where prostitution and
human trafficking was occurring.

Since the direction from Council, thePolice Department and the City Attorney's office have
worked hand-in-hand to abate prostitution and humantrafficking at massage therapy businesses
in the City. In fact, many establishments have closed their doors following enforcementaction
by the Police Department (including the issuanceof administrative citations and criminal
citations following site inspections and/or undercover operations). For those establishments that
simply refused to comply with thelaw, the City Attorney's Office sent warning letters tothe
property and/or business owners advising them that if they continuedto ignore   the law, the City
Attorney's Office would file a civil nuisance/unfair business practices action and/or ared light
abatement action against them in Superior Court.Following receipt of these letters, property
and/or business owners typically hired an attorney and abated the activity.

The Police Department also provided the currentCity's Massage Ordinance to theCAMTC for
review and feedback on what, if any, changes would behelpful to the City's enforcement
actions. The CAMTC reviewed the City'sMassage Ordinance and recommended the City's
Massage Ordinance be amended to dothe following:

• Update the definitions and qualifications of a "School of Massage;"
• Require all massage therapist certifications be conducted throughthe CAMTC;
• No longer require separate rooms for couples' massages;
• Require exterior doors of amassage business must remain unlocked unless the therapistis the
  sole owner, or has one other employee;
• Remove the City requirement that a massage therapist provide proof of a medical exam in
  order to receive a massage therapy permit to beconsistent with State law;
• Require that any owner or manager of a massage business belicensed by the police
  department; and
         Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 65 of 125

HONORABLE MAYOR AND CITY COUNCIL
November 23, 2015
Subject: Massage Ordinance Amendments
Page 3


• Prohibit suggestive advertising such as nudity or individuals who are dressed in a manner
  that suggests any services other than massage.


ANALYSIS

After reviewing the recommendations from the CAMTC and taking into consideration Council's
direction, staff believes that a number of the changes recommended by the CAMTC to the City's
Massage Ordinance would help the City enforce against and prevent prostitution and human
trafficking. As a result, the proposed ordinance adds a new purpose section to clearly articulate
concerns with illegal activities at massage therapy businesses. The proposed ordinance also adds
additional clarifying definitions; requires all massage therapists to be licensed by CAMTC
(which, in turn, requires a minimum of 500 hours of education or 250 hours with passage of an
exam); requires each massage therapy business to provide the Chief of Police with copies of
CAMTC certificates for every person who is employed or retained by them to provide massage
therapy services; and requires any change in location or name of a massage therapy business to
be approved by the Chief of Police. The proposed ordinance also requires mandatory reporting
of any arrest or violation of the Municipal Code, state or federal law to the Chief of Police.

For each massage therapy business, the Police Department will require each business to obtain a
business permit from the Chief of Police and all owners and managers to be licensed by the
Chief of Police. Additionally, all massage therapists must be certified by CAMTC under the
proposed ordinance. If any massage therapy business is found to violate the Massage Ordinance,
in additional to all other civil and criminal remedies, the City may suspend or revoke the
business permit or owner/manager license under Chapter 6.02 of the Code.

It should be noted that massage therapy-based businesses in the City (and throughout the State)
have generally been unregulated by the City from 2008 to 2015 because of Senate Bill 731. The
Police Department believes there are approximately 300 massage therapy businesses within the
City, yet only one massage therapy business has obtained a Business Permit from the Chief of
Police this year. If the proposed changes are approved by the Council, the Police Department
will send letters to these establishments notifying them of the new requirements. In addition, the
Police Department will work with the City Manager's Office to hold an outreach meeting to
educate all known massage therapy businesses in the City on the new requirements. At this time,
the updated Massage Ordinance will be administered and enforced within the existing resources
of the Police Department's Permit Unit. The department will monitor workload related to the
new ordinance and will return to Council as part of the future budget development process to
recommend any resource adjustments, if appropriate.
         Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 66 of 125

HONORABLE MAYOR AND CITY COUNCIL
November 23,2015
Subject: Massage Ordinance Amendments
Page 4


EVALUATION AND FOLLOW-UP

Should the Council approve the proposed ordinance, the Department will provide annual updates
to the Public Safety, Finance and Strategic Support Committee and the Council beginning one
year after implementation of the amended Massage Ordinance.


POLICY ALTERNATIVES

Alternative #1: Not approve the amendments being proposed to the Massage Ordinance.
Pros: There are no benefits to not approving the recommended changes to the Massage
Ordinance.
Cons: If the proposed ordinance is not approved, "rogue" massage therapy businesses will
continue to operate unregulated by and within the City.
Reason for not recommending: The Council directed the Administration to bring forward
amendments to the City's Massage Ordinance to strengthen the City's ability to take
enforcement action against massage therapy establishments where prostitution and human
trafficking was occurring.


PUBLIC OUTREACH

The Department will coordinate with the City of San Jose's Press Information Office to message
the changes being proposed. This will include traditional media outlets as well as social media
mediums. The Department will also provide the amended Massage Ordinance to the CAMTC
and work to message the information to approved massage therapy schools in San Jose. Finally,
as indicated above, the Department will send letters to known massage therapy establishments
and work with the City Manager's Office to conduct an outreach meeting to help educate the
industry.


COORDINATION

This memorandum has been coordinated with the City Attorney's Office and the City Manager's
Office.
         Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 67 of 125

HONORABLE MAYOR AND CITY COUNCIL
November 23, 2015
Subject: Massage Ordinance Amendments
Page 5


CEOA

Not a Project, File No. PP10-069, City Administrative Activities.



                                                    /s/
                                                    LARRY ESQUIVEL
                                                    Chief of Police


For questions, please contact Sgt. Todd Trayer #3301, Vice Unit Sergeant, at (408) 277-4322.
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 68 of 125




       EXHIBIT 6
            Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 69 of 125

                                                                     COUNCIL AGENDA: 12.08.15
                                                                               ITEM: 8.1




SAN IPSE
  CITY OF          CT               L-*




•"•A 1)1! A 1 /'M: CI I irV'ANT l 1,1 T T V.'X/
CAPI'lAI.     OF SILICON VAI.I.I:Y
                                                              Memorandum
               TO:              HONORABLE MAYOR AND              FROM:       Councilmember
                                CITY COUNCIL                                 Raul Peralez

SUBJECT:                        SEE BELOW                      DATE:       December 8,2015

Approvei                                                        Date
       r>fc~D>c


SUBJECT: ACTIONS RELATED TO THE AMENDMENT TO TITLE 6
MASSAGE PARLOR REGULATION

RECOMMENDATION

1. Approve the staff recommendation.

2. Direct staff to work with Code Enforcement to review Santa Clara County's recently-
   approved massage parlor establishment Ordinance No. 782891 and include the
   following into our San Jose's regulation changes:
       a. A human trafficking conviction or arrest as a basis for the denial, suspension
           or revocation of a massage parlor establishment permit.
       b. Prohibit the opening of a massage parlor in the same location as one that has
           been closed due to trafficking/prostitution activity.
       c. Require that massage parlor clients enter only through the front door.
       d. Require that massage tables be at least two feet from each wall.
       e. Ban sleeping quarters in massage establishments.


BACKGROUND

The adoption of the above ordinance requirements will help prevent massage parlor
establishments from becoming fronts for prostitution and human trafficking activity while
strengthening the City's enforcement levers.




1 County of Santa Clara, California: Ordinance 78289: "Adoption of Ordinance No. NS-516.4 Amending

Division 22 of Title B of the Santa Clara County Ordinance Code relating to massage establishments,
massage therapists, and massage practioners," 6 October, 2015.
http://sccgov.iqm2.com/citizens/Detail LegiFile.aspx?MeetingID=6063&ID=78289
     Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 70 of 125

HONORABLE MAYOR AND CITY COUNCIL
Subject: Actions Related to the Amendment to Title 6 Massage Parlor Regulation
Page 2


I recently learned about how successful the changes adopted by the County have been in
shutting down illegal massage parlor establishments. I would like to see some of these
changes be integrated into our City regulations as well.

I would like to thank staff in the San Jose Police Department and City Attorney's Office
for their work. We should engage staff in our Planning, Building and Code Enforcement
department who can also offer valuable resources in combating human trafficking. I'm
also thankful for the advocacy and work done by the Santa Clara County Human
Trafficking Coalition for being fierce allies in the fight against these crimes.
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 71 of 125




       EXHIBIT 7
             Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 72 of 125

                               CITY OF SAN JOSI . CALIFORNIA
              Office of the City Clerk
              200 East Santa Clara Street
              San Jos~, California 95113
              Telephone (408) 535-1260
              FAX (408) 292-6207

City Clerk



    STATE OF CALIFORNIA
    COUNTY OF SANTA CLARA
    CITY OF SAN JOS¢:


           I, Toni J. Taber, City Clerk & Ex-Officio Clerk of the Council of and for the City of
    San Jose, in said County of Santa Clara, and State of California, do hereby certify that
    Ordinance No. 29662, the original copy of which is attached hereto, was passed for
    publication of title on the 8th day of December 2015, was published in accordance with
    the provisions of the Charter of the City of San Jose, and was given final reading and
    adopted on the December 15, 2015, by the following vote:

    AYES:                    CARRASCO, HERRERA, JONES, KALRA, KHAMIS, M. NGUYEN,
                             T. NGUYEN, OLIVERIO, PERALEZ, ROCHA; LICCARDO.

    NOES:                    NONE.

   ABSENT:                   NONE.

   ABSTAINED:                NONE.


   Said ordinance is effective as of January 15, 2016.

   IN WITNESS WHEREOF, I have hereunto set my hand and affixed the corporate seal
   of the City of San Jose, this 17th day of December, 2015.



                                                   (SEAL)         TA~~R~, C~C’
                                                            TONI J.,
                                                            CITY CLERK & EX,OFFICIO
                                                            CLERK OF THE CITY COUNCIL


   /smd
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 73 of 125

  RD:JVP:LCP                                                        ORD NO 29662
  12/08/2015


                                ORDINANCE NO. 29662

                    AN ORDINANCE OF THE CITY OF SAN JOSE AMENDING
                    CHAPTER 6.44 OF THE SAN JOSE MUNICIPAL CODE TO
                    ADD A PURPOSE SECTION, ADD ADDITIONAL AND
                    CLARIFYING DEFINITIONS, REQUIRE ALL MASSAGE
                    THERAPISTS TO BE CERTIFIED BY THE CALIFORNIA
                    MASSAGE THERAPY COUNCIL, REQUIRE MASSAGE
                    BUSINESSES TO PROVIDE THE POLICE CHIEF WITH
                    COPIES OF MASSAGE THERAPIST CERTIFICATES,
                    REQUIRE MANDATORY REPORTINGS TO THE POLICE
                    CHIEF, SPECIFY OPERATIONAL REQUIREMENTS AND
                    MAKE OTHER CLARIFYING AND REQUIRED REVISIONS
                    IN ACCORDANCE WITH STATE LAW


 WHEREAS, massage is a viable professional field offering the public valuable health
 and therapeutic services; and

 WHEREAS, the registration and health and safety requirements imposed by this
 Ordinance are reasonably necessary to protect the health, safety and welfare of the
 citizens of the City of San Jose; and

WHEREAS, massage businesses have been found to present opportunities for
prostitution, human trafficking, and other unlawful activity, and police officers have
made arrests for prostitution in massage businesses located within the City of San
Jose; and

WHEREAS, the California and City of San Jose legislature and the courts have long
recognized the necessity of imposing reasonable regulations and standards for the
operation of massage businesses, including but not limited to, minimum educational
and experience requirements, passage of practical examination of competence,
sanitary conditions, hours of operation, and other operational regulations designed to
minimize opportunities for illegal activities and to ensure protection of the health, safety
and welfare of citizens; and

WHEREAS, there is significant risk of injury to clients of massage businesses by
improperly trained or poorly educated massage therapists; and

WHEREAS, the presence of businesses known or reputed to be places of prostitution
or other illegal activity can have an adverse impact on surrounding properties and result
in blight, foster further illegal activities, and generally become a public nuisance; and

WHEREAS, the adoption of this Ordinance is not a project under California
Environmental Quality Act ("CEQA") Guidelines Section 13578(b)(5) as an
                                   1
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
            Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 74 of 125
     RD:JVP:LCP                                                          ORD NO 29662
     12/08/2015


     administrative activity that will not result in potentially significant physical impact on the
     environment;

     BE IT ORDAINED BY THE COUNCIL OF THE CITY OF SAN JOSE:


     Chapter 6.44 of Title 6 of the San Jose Municipal Code is hereby amended to read as
     follows:
                                             Part 1
                                      General Provisions
 6.44.010            Purpose


         The City of San Jose is authorized to regulate massage establishments pursuant
         to Government Code Section 51030 et seqo, Business and Professions Code
         Sections 460 and 4600 et se.q., Section 7 of Article XI of the California
         Constitution, and its Charter and general police powers under the California
         Constitution.


         In enacting these regulations the San Jose Council ("City Council") recognizes that
         massage is a viable professional field offering the public valuable health and
         therapeutic services.


         It is the purpose and intent of the City Council that the operation of massage
         establishments and persons offering massage be regulated in the interests of
         public health, safety, and welfare by providing minimum building, sanitation, and
         health standards and to ensure that persons offering massage shall possess the
         minimum qualifications necessary to operate such businesses and to perform
        such services offered.


Do      It is the intent of this Chapter to enact regulations to insure that those offering
        massage services are qualified and trained and can be expected to conduct their
        services in a lawful and professional manner. The City Council finds that existing

                                               2
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 75 of 125

  RD:JVP:LCP                                                         ORD NO 29662
  12/08/2015


         controls have not satisfactorily addressed or regulated serious criminal and public
         health problems, nor have the existing controls regulated the profession so as to
        sufficiently encourage compliance with State and local laws.


 6.44.020           Definitions


 The definitions set forth in this part shall govern the application and interpretation of this
 Chapter.


 6.44.030 California Massaqe Therapy Council or CAMTC


 "California Massage Therapy Council" or "CAMTC" means the State of California non-
 profit organization established pursuant to Business and Professions Code Section
 4602, as may be amended.


 6.44.040 Chief of Police


"Chief of Police" means the Chief of Police of the City of San Jose or his or her
authorized agents.


6.44.050 Client


"Client" means any person who receives a massage in exchange for money or any
other thing of value, or for checks, credit or any other representation of value.


6.44.060            Massage


"Massage" means any method of treating the external parts of the body for remedial,
health or hygienic purposes by means of pressure on or friction against; or stroking,
kneading, rubbing, tapping, pounding or stimulating the external parts of the body with

                                            3
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 76 of 125

  RD:JVP:LCP                                                      ORD NO 29662
  12/08/2015


 hands or other parts of the body with or without the aid of any supplementary aids, such
 as rubbing alcohol, liniments, antiseptics, oils, powders, creams, lotions, ointments or
 other similar preparations commonly used in this practice; or by baths, not limited to
 Turkish, Russian, Swedish, Japanese, vapor, shower, electric tub, mineral, fomentation,
 or any other type of bath.


 6.44.070            Massage Business


 "Massage Business" means the business of providing Massage to a Client.


 6.44.080            Massage Therapist


 "Massage Therapist" means any person who is certified as a Certified Massage
 Practitioner or Certified Massage Therapist pursuant to California Business and
 Profession Code Section 4600 et seq.


6.44.090            Off-Premises Massage Business


"Off-Premises Massage Business, means any Massage Business that is conducted at
locations other than at specified business premises maintained by the business
operator for the purpose of providing Massage on the premises.


6.44.100           Permittee


"Permittee" means the holder of a Massage Business permit issued by the Chief of
Police.




                                          4
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 77 of 125

     RD:JVP:LCP                                                       ORD NO 29662
     12/08/2015


 6.44.110            Recognized School of Massage


 "Recognized School of Massage" means any school or institution of learning that is
 recognized as an approved school pursuant to California Business and Professions
 Code Section 4601, as may be amended.


 6.44.120            Business Permit Required


 It shall be unlawful for a person to maintain, manage, operate, conduct, control or own
 a Massage Business or Off-Premises Massage Business unless the business is
 maintained and operated in strict compliance with a valid business permit issued by the
 Chief of Police. A separate business permit is required for each location if a person
 maintains, manages, operates, conducts, controls or owns multiple Massage
 Businesses at different locations.


 6.44.130            Ownership/Manaqement License Required


Ao        It shall be unlawful for any person to work as a manager or have any ownership
          interest in a Massage Business or Off-Premises Massage Business without
          having first obtained an ownership/management license from the Chief of Police.


          It shall be unlawful for any Massage Business to provide Massage in exchange
          for money or any other thing of value, or for checks, credit or any other
          representation of value, unless all individuals employed by the Massage
          Business to perform Massage, whether as an employee, independent contractor,
          sole proprietorship, or otherwise, are certified Massage Therapists.


          A separate ownership/management license is required for each location if a
          person owns, manages, or operates multiple Massage Businesses at different
          locations.


T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
            Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 78 of 125
     RD:JVP:LCP                                                       ORD NO 29662
     12/08/2015




     6.44.140        Massage Therapy Certification Required


     It shall be unlawful for a person to perform Massage on a person in exchange for
     money or any other thing of value, or for checks, credit or any other representation of
     value unless that individual is a certified Massage Therapist=


 6.44.150            Exemptions


 The provisions of this Chapter shall not apply to the following classes of persons while
 engaged in the performance of the duties of their respective professions:


Ao         Physicians, surgeons, chiropractors, osteopaths, acupuncturists, or physical
           therapists who are duly licensed to practice their respective professions in the
           State of California.
           Nurses registered under the laws of the State of California.


           Barbers and beauticians who are duly licensed under the laws of the State of
          California while engaging in practices within the scope of their licenses, limited
          solely to the massaging of the neck, face, scalp, feet up to the ankle, or hands
          up to the wrist of the client.


D°        Hospitals, nursing homes, sanitariums or other health care facilities duly licensed
          by the State of California.


Eo        Accredited high schools, junior colleges, and colleges or universities where
          coaches and trainers are acting within the scope of their employment.


F.        Trainers of amateur, semi-professiona! or professional athletes or athletic teams.



                                             6
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 79 of 125

     RD:JVP:LCP                                                       ORD NO 29662
     12/08/2015


                                            Part 2
                           Operating Regulations and Conditions


     6.44.200       Operating Regulations and Permit Conditions

 A=        The provisions of this Part shall constitute business permit terms and conditions
           applicable to each business permit issued by the Chief of Police.


           In addition, the provisions of this Part shall constitute operating regulations. It
          shall be unlawful for any person to violate these provisions.


 6.44.210           Hours of Operation


          Massage in exchange for money or any other thing of value, or for checks, credit
          or any other representation of value shall be provided or given only between the
          hours of 7:00 a.m. and 10:00 p.m.


B=        The premises on which a Massage Business is operated or conducted shall be
          open only between the hours of 7:00 a.m. and 10:00 p.m.


 6.44.215          Entry and Exit


All Clients shall enter and exit exclusively through the front door of the Massage
 Business. The front door shall be the door facing the street, or if no such door exists,
the door that is most visible to members of the public passing by the Massage
 Business.
6.44.220          Listinq of Services


Ao        A list of services available shall be displayed in an open and conspicuous
          manner in a public place within the premises and shall be described in readily

                                              7
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
            Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 80 of 125

  RD:JVP:LCP                                                       ORD NO 29662
  12/08/2015


           understandable language. No person shall perform or offer to perform any
           service other than those posted.


           A Massage Therapist for an Off-Premises Massage Business shall provide to
           Clients and to the public upon request the list of services described in
           Subsection A.


 6.44.230            Records of Massaqe Services

Ao        The Permittee shall keep a written record of the date and hour of each Massage
          service; the name and address of each Client; the name of the Massage
          Therapist administering the service, the address at which the service was
          provided, the type of service administered, and such other information as the
          Chief of Police considers necessary on a Client service release form approved
          by the Chief of Police°


          Such written record shall be open to inspection by City officials including the
          Police Department and the City Attorney’s Office for the administration and
          enforcement of the Municipal Code or State law.


          Such records shall be maintained on the premises of the Massage Business for
          a period of two years.


          In the case of an Off-Premises Massage Business, the Permittee shall maintain
         the above specified records at the business address provided by the Permittee
         on the business permit application.


E.     Each Permittee shall:




                                           8
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 81 of 125

  RD:JVP:LCP                                                              ORD NO 29662
  12/08/2015


                    Provide the Chiefof Police with a copy of the valid CAMTC certificate for
                    every person who is employed or otherwise retained by Permittee to
                    provide Massage prior to the commencement of such person’s
                    employment or Massage service.


               °    Display in the reception area or similar open public place on the premises
                    a copy of each CAMTC certificate for all persons employed or otherwise
                    providing Massage. CAMTC certificates of former employees or
                    contractors shall immediately be removed as soon as the Massage
                    Therapist is no longer employed or providing Massage services through
                    the Massage Business.

                    Require each Massage Therapist to clearly and prominently wear a
                    CAMTC certification card at all times when the Massage Therapist is
                   inside a Massage Business or providing Massage at an off-site premise.

 6.44.240          Notifications


          A Permittee shall immediately notify the Chief of Police of any of the following
          occurrences:


                   Arrests of any owners, managers, employees, or Massage Therapists for
                   an offense other than a misdemeanor traffic offense;


                   Resignations, terminations, or transfers of owner/manager licensee or
                   Massage Therapists employed or otherwise retained by Permittee to
                   provide Massage;


           o       Any event involving the Massage Business, Permittee, owner/manager
                   licensee or Massage Therapist that constitutes or may constitutes a
                   violation of this Chapter, Municipal Code, or State or federal law.

T-30513 \ 1264502 4
Council Agenda: 1~/08/15
Item No.: 8.1
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 82 of 125

     RD:JVP:LCP                                                      ORD NO 29662
     t2/08/2015




           This provision requires reporting to the Chief of Police even if the Permittee
           believes the Chief of Police has or will receive the information from another
           source.


     6.44.250        Linens Required


          The Permittee shall, at all times, have an adequate supply of clean sanitary
          towels, coverings and linens.


 B.       Clean.towels, coverings and linens shall be stored in cabinets.


 C=       Towels and linens shall not be used on more than one client, unless they have
          first been laundered and disinfected.


 Do      Disposable towels and coverings shall not be used on more than one client.


          Soiled linens and paper towels shall be deposited in separate, approved
          receptacles.


 6.44.260          Separate Facilities Required


Ao        The Permittee shall provide separate Massage rooms and separate dressing
          facilities if male and female clients are to be treated simultaneously on the same
          Massage Business premises, unless there is consent from the male and female
          Clients to receive Massage on separate Massage tables in the same room.


          Massage Businesses shall not contain sleeping quarters on the premises. There
          shall be no room or space used for sleeping, living or residential uses on the
          Massage Business premises.

                                            10
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 83 of 125

  RD:JVP:LCP                                                       ORD NO 29662
  12/08/2015




 6.44.270            Clothing Requirement


          The Permittee, owners, managers, employees, and Massage Therapists, when
           present on the premises of a Massage Business or when working or providing
          services for an Off-Premises Massage Business, shall be clean and shall wear
          clean, nontransparent outer garments. Such garments shall not expose their
          genitals, pubic areas, buttocks or chests and shall be in compliance with
          California Business and Professions Code Section 4609, as may be amended.


          A Massage shall not be given unless the Client’s genitals and female client’s
          breasts are fully covered.


Co        A Massage Therapist shall not, in the course of administering any Massage,
          make physical contact with the genitals of any person regardless whether the
          contact is over or under the persons clothing.


6.44.280            Drugs and Alcohol Prohibited


          No person shall enter or remain in any part of the premises of a Massage
          Business, or conduct, operate, be employed by or provide Massage for an Off-
          Premises Massage Business, while in the possession of, consuming, or using
         any alcoholic beverage or drugs except for medication provided pursuant to a
         prescription issued by a physician duly licensed to practice in the State of
         California. The Permittee, owner, operator, manager or Massage Therapist shall
         not permit any such person to enter or remain on such premises.


         No alcoholic beverage or drug, other than a prescription medication in the
         possession of the person for whom the prescription was written shall be stored or
         kept on the premises of a Massage Business.

                                            11
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 84 of 125

  RD:JVP:LCP                                                         ORD NO 29662
  12/08/2015




  6.44.290 Condoms Prohibited


           No person shall enter or remain in any part of the premises of a Massage
           Business, or conduct, operate, be employed by or provide Massage for an off-
          premises Massage Business, while in the possession of or while using a
          condom.


 B.     No condom shall be stored or kept on the premises of a Massage Business.


 6.44.300           School of Massaqe Prohibited


          No Massage Business or off-premises Massage Business shall operate as a
          School of Massage or use any of the premises or facilities of a school of
          massage except as specified in Subsection B.


          A School of Massage may be operated simultaneously with and in the same or a
          contiguous building with a Massage Business, provided that the facilities of the
          school are physically separated, clearly delineated and there is not a sharing of
          any portion of those respective facilities.


6.44.310           Advertising Restrictions


No person shall publish or distribute, or cause to be published or distributed, any
advertising matter including on the internet or business identification card that would
reasonably suggest to prospective Clients that any service is available other than a
Massage. For example, no advertising shall contain any nudity or suggest sexual
services are available.




                                              12
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 85 of 125

  RD:JVP:LCP                                                           ORD NO 29662
  12/08/2015




 6.44.320           Locks Prohibited


 A=        No Massage shall be conducted within any cubicle, room, booth or treatment
           room on the premises of a massage business which is fitted with a lock.


           All exterior doors on the premises of a massage business shall remain unlocked
           from the interior side during business hours unless the Massage Business meets
           the requirement of California Government Code Section 51034(b)(5), as may be
           amended.


 6.44.330             Minimum Age Requirement


 No person shall be employed in a Massage Business or perform Massage or manage
 or hold an ownership interest in a Massage Business who is not at least eighteen years
 of age.


6.44.340            Insurance Requirement


          During the term of a business permit, the Permittee and each Massage Therapist
         who works for the Permittee or on the Permittee’s business premises shall
          maintain in full force and effect professional liability or massage malpractice
          insurance or other such policy as the office of the risk manager shall require:


         1.        With minimum policy limits to be set by the risk manager;


                   Issued by an admitted insurer or insurers as defined by the California
                   Insurance Code; and




                                              13
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 86 of 125

  RD:JVP:LCP                                                              ORD NO 29662
  12/08/2015


                    Providing that no cancellation, change in coverage, or expiration by the
                    insurance company or the insured shall occur during the term of the
                    business permit, without thirty days written notice to the chief of police
                    prior to the effective date of such cancellation or reduction in coverage.


 B.     Proof of insurance shall be provided to the Office of the Risk Manager.


 6.44.350             Business Name


 No person shall conduct or operate a Massage Business under any name not specified
 in a valid business permit issued by the Chief of Police.


 6.44.360            Massage Business Premises - Physical Requirements


 The premises of every Massage Business shall be maintained and shall at all times
 when open for business meet the following requirements:


          Minimum lighting shall be provided in accordance with Article 220 of the National
          Electrical Code, and, in addition, at least one artificial light of not less than forty
          watts shall be provided in each room or enclosure where massage services are
          performed on clients;


B.        Hot and cold running water shall be provided at all times on the premises;


C.       Cabinets shall be provided for storage of clean linens;


         Adequate bathing, dressing, locker and toilet facilities shall be provided for
         clients;




T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 87 of 125

  RD:JVP:LCP                                                           ORD NO 29662
  12/08/2015


           A minimum of one separate wash basin for employees shall be provided at all
           times. The basin shall be located within or as close as practicable to the area
           devoted to the performing of massage services. Sanitary towels shall also be
           provided at each basin;


           Pads used on massage tables shall be covered with a durable washable plastic
          or other waterproof material which shall be cleaned and disinfected with a
          disinfectant at least once each day the premises are open;


          Wet and dry heat rooms, steam or vapor rooms or cabinets, toilet rooms, shower
          and bath rooms, bathtubs, tanning booths, whirlpool baths and pools shall be
          thoroughly cleaned and disinfected as needed, and at least once each day the
          premises are open, with a disinfectant.


          All walls, ceilings, floors and other physical facilities for the establishment must
          be ingood repair and maintained in a clean and sanitary condition.


I.        All massage tables shall be at least two feet away from any wall at all times.


J.     Comply with all Planning, Building and other applicable codes and regulations.


6.44.370            Presence of Massage Therapist


No Massage Business shall be open for business without having at least one Massage
Therapist who holds a valid Massage Therapist certification from CAMTC present on
the premises during all business hours.


6.44.380           Massaqe at Hotels and Motels




                                            15
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 88 of 125

     RD:JVP:LCP                                                     ORD NO 29662
     12/08/2015


     It shall be unlawful for a person to perform Massage at a hotel or motel that does not
     have a business permit issued pursuant to this Chapter.


     6.44.390        Massage at Place of Business


     It shall be unlawful to perform Massage on any Client at any place of business that
 does not have a business permit unless:


          The place of business is an office regularly occupied by the Client for business
           purposes;


 B.       The Client is the business owner, operator or an employee of the business; and


          The Massage is performed by a Massage Therapist who is employed by an Off-
          Premises Massage Business that holds a valid business permit.


 6.44.400          Identification Card Display


          It shall be unlawful for any Massage Therapist to be present on the premises of a
          Massage Business or work for an Off-Premises Massage Business, or to
          otherwise perform Massage on a Client without having prominently displayed his
          or her CAMTC certification card issued by the CAMTC.


          The identification card shall be prominently displayed on the outermost garment
          at approximately chest height.


Co        The personal identification card shall be in good and readable condition at all
          times.




                                           16
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 89 of 125

  RD:JVP:LCP                                                             ORD NO 29662
  12/08/2015


           A Massage Therapist shall only provide Massage under the name specified in
           his or her CAMTC certificate.



 6.44.410


 Any Massage Business signs shall be in conformance with the current ordinances and
 regulations of the City.


                                             Part 3
                                     Permits and Licenses


 6.44.500           Procedures and Determinations


 The procedures set forth in Chapter 6.02 for permits and licenses shall govern the
application for, investigation, approval, denial, suspension and revocation of any
business permit, ownership/management license, or Massage Therapist license issued
pursuant to this Chapter, except as specifically provided in this Part.


6.44.510           Additional Requirements for Permits and License~


In addition to the procedures set forth in Chapter 6.02, a person applying for a permit or
license under this Chapter shall provide to the Chief of Police:


A.     Proof that the applicant is at least eighteen years of age.


B.     For a business permit, the applicant shall provide:


         1.        Proof of zoning approval for the business premises;


                                              17
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 90 of 125

  RD:JVP:LCP                                                              ORD NO 29662
  12/08/2015


                    Proof of professional liability or malpractice insurance as specified in Part
                    2 of this Chapter;


                    The name and address of each Massage Therapist employed by the
                    Permittee or who works on the Permittee’s business premises.


           For an ownership/management license, when the applicant is or will be a
          manager of the business, the applicant shall provide proof of a diploma or
          certificate of graduation from a Recognized School of Massage after successfully
          completing a one-hundred-hour course of instruction.


 6.44.520           Inspection to Determine Compliance


 The City officials charged with investigating and enforcing this Chapter and the
 Municipal Code, including, but not limited to, the Police Department, Fire Department,
 and Planning, Building and Code Enforcement Department, are authorized to inspect
 the premises and all business records of each massage business during business
 hours for the purposes of determining compliance with the provisions of this Chapter.


 6.44.530           New Manaqers and Massage Therapists - Notification


          The Permittee shall notify the Chief of Police, in writing, of the name and
          residence and business premises address of each person employed as a
          Massage Therapist or a manager prior to the start of employment.


         A Massage Therapist shall not commence employment or providing Massage
         services unless the following has been provided to the Chief of Police:


         1.     Proof of insurance; and



                                               18
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 91 of 125

  RD:JVP:LcP                                                          ORD NO 29662
  12/08/2015


          2.        A copy of the CAMTC certification.



 6.44.540            Change of Name or Location

 A change of location or name of a Massage Business shall be subject to the approval of
 the Chief of Police. The new location shall comply with each and every requirement of
 this Chapter.


 6.44.550           Permit and License Fees


 Fees for the massage business permit and ownershipimanagement license
 applications, and renewal applications shall be as set forth in the Schedule of Fees
 established by Resolution of the City Council.


 6.44.560 Term of Permits and Licenses


          Each business permit and ownership/management license issued pursuant to
          this Chapter shall expire two years after the date of issuance.


          No business permit or ownership/management license issued by the Chief of
          Police pursuant to this Chapter may be sold, transferred or assigned by the
          Permittee or licensee, or by operation of law, to any other person or persons; any
         such sale, transfer or assignment, or attempted sale, transfer or assignment,
         shall be deemed to constitute voluntary surrender of such permit or license and
         such permit or license shall be thereafter be deemed terminated and void.


C.       In addition to the provisions set forth in Chapter 6.02 of the Municipal Code, a
         business permit or owner/manager license issued pursuant to this Chapter may
         be denied, suspended or revoked if the Permittee or licensee committed any
         offense involving lewdness, indecent exposure, prostitution, human trafficking,
                                         19
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 92 of 125

  RD:JVP:LCP                                                       ORD NO 29662
  12/08/2015


           sex trafficking, labor trafficking or other similar offense or the employees,
           independent contractors, sole proprietorship, or otherwise of the Massage
           Business have committed such offenses during the course of employment or
          services.


 6.44.570 Compliance With all Laws


 All Massage Business, including Permittee, owner, manager, operator or Massage
 Therapist, shall comply with all local, state, and federal laws and regulations.


 6.44.580 Public Nuisance and Remedies


 It shall be unlawful and a public nuisance for a Massage Business to be operated,
 conducted, or maintained in violation of the provisions of this Chapter. The City may
 exercise its discretion and commence any criminal or civil actions or proceedings
 available under the Municipal Code, state or federal law against any person or entity in
violation of this Chapter or any other applicable law. All remedies under Chapter 6.02,
this Chapter, the Municipal Code and state and federal law are cumulative.


6.44.590 Conflicts


In the event of any conflicts or inconsistencies between the provisions of this Chapter
and the provisions of any other chapter(s) of the Municipal Code, the provisions of this
Chapter shall control, unless do so would be inconsistent with the stated purpose of this
Chapter.




                                          20
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 93 of 125

  RD:JVP:LCP                                                  ORD NO 29662
  12/08/2015



 PASSED FOR PUBLICATION of title this 8th day of December 2015, by the
 following vote:


          AYES:            CARRASCO, HERRERA, JONES, KALRA,KHAMIS,
                           M. NGUYEN, T. NGUYEN, OLIVERIO, PERALEZ,
                           ROCHA;LICCARDO.

          NOES:            NONE.


          ABSENT:          NONE.


          DISQUALIFIED: NONE.


                                                  SAM LIC~’~RDO
                                                  Mayor
ATTEST:


TONI Ji TABER, CMC
City Clerk




                                        21
T-30513 \ 1264502_4
Council Agenda: 12/08/15
Item No.: 8.1
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 94 of 125




       EXHIBIT 8
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 95 of 125

                                                                         PSFSS COMMITTEE:         9/21/17
                                                                                    ITEM:         (d) 4


 CITY OF


SAN TOSE
CAPITAL OF SILICON VALLEY
                                                                Memorandum
           TO:   PUBLIC SAFETY, FINANCE, AND                        FROM:        Edgardo Garcia
                 STRATEGIC SUPPORT COMMITTEE

 SUBJECT:        MASSAGE PARLORS ORDINANCE                           DATE:       September 13, 2017
                 STATUS REPORT




Accept the status report on Chapter 6.44 (Massage Ordinance) of the San Jose Municipal Code
with regard to operating regulations and enforcement efforts.


BACKGROUND

On September 15, 2016, the Public Safety, Finance, and Strategic Support Committee (PSFSS)
accepted the report “Massage Parlors Over-Concentration in Neighborhoods Evaluation Status
Report1” and directed staff to return to the committee in one year with a status update. The
Committee also requested that the City Attorney return with information relating to the
feasibility of a moratorium on issuing new massage permits.

Additionally, on March 7, 2017, the City Council added the Personal Care Business Compliance
Initiative to the Council Priority List and ranked it at No. 10 of the new policy priorities. The
initiative would require the following:

    (1) A registry requiring all personal care businesses that provide any form of massage
        services to annually register prior to obtaining a business tax certificate with an additional
        cost-recovery fee for a city employee position to proactively coordinate administrative
        processes and inspection for compliance.
    (2) A moratorium on the distribution of new massage parlor permits to all personal care
        businesses that provide any form of massage services during the initiative development
        up to a period of one year with an option to extend per council's approval.
    (3) Conduct outreach and discussion with industry business professionals.

This memorandum will provide an overview of operational and zoning code requirements for
massage businesses, an update on enforcement and compliance efforts, and an update on the staff
work with respect to the Personal Care Business Compliance Initiative.


1 Staff report (PSFSS 9/15/16): http://saniose.granicus.com/MetaViewer.php7meta id=591230
         Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 96 of 125

PUBLIC SAFETY, FINANCE, AND STRATEGIC SUPPORT COMMITTEE
September 13, 2017
Subject: Massage Parlors Ordinance Status Report
Page 2

Operational Requirements for Massage Establishments

The operating requirements for massage establishments are contained within Chapter 6.44 of the
Municipal Code, which was updated in December 2015. The Code now requires:
   • All massage businesses, including off-premises massage businesses, to obtain a business
      permit from the Office of the Chief of Police;
   • All owners/managers of massage businesses, including off-premises massage businesses,
      to obtain an ownership/management license from the Office of the Chief of Police;
   • All massage therapists working in San Jose to be certified by the California Massage
      Therapy Council;
   • All massage businesses to provide the Office of the Chief of Police with copies of
      massage therapist certificates; and
   • Mandatory reporting to the Office of the Chief of Police.

The Massage Ordinance exempts from the provisions of the code certain state licensed medical
professionals; state licensed barbers and beauticians who solely provide neck, face, scalp, foot,
and hand massage; licensed health care facilities; coaches and athletic trainers at accredited high
schools, colleges, universities, and of amateur, semi-professional, or professional athletes/athletic
teams.

Zoning Code Requirements for Massage Establishments

Title 20 (Zoning Code) of the San Jose Municipal Code regulates where the City allows massage
uses, including massage parlors, to locate. The Code makes a distinction between “massage
parlors” and establishments where massage is:

(1) Administered only by persons who each possess a current, active, and valid certificate issued
    pursuant to Chapter 10.5 of Division 2 of the California Business and Professions Code and
    copies of all such certificates have been provided to the director; or

(2) Administered in conjunction with:
    (a) The practice of a medical doctor, chiropractor, dentist, osteopath, physical therapist, or
        registered nurse; or
    (b) A state-approved massage school; or
    (c) An athletic club or a full-service barber or beauty salon where not more than fifteen
        percent of floor space is used for massage activity. For purpose of this definition, a full
        service barber must at a minimum provide hair styling, including shampoos, and shave
        services; and a full service beauty salon must at a minimum provide services for hair
        styling, including shampoos, and facials.

The categories above are treated as a “Personal Services” use under the Zoning Code. Personal
Services are permitted in the Commercial Pedestrian, Commercial Neighborhood, Commercial
General, Combined Industrial Commercial, Transit Employment Center, Downtown Primary
Commercial, Downtown Commercial Neighborhood Transition, and Main Street zoning districts.
          Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 97 of 125

PUBLIC SAFETY, FINANCE, AND STRATEGIC SUPPORT COMMITTEE
September 13, 2017
Subject: Massage Parlors Ordinance Status Report
Page 3

Now that the Municipal Code requires state certification for massage practitioners and
establishments, “massage parlors” as defined in the Zoning Code are no longer allowed. Only
those massage businesses that would be classified as a Personal Services use under the Zoning
Code are allowed.

Prior to obtaining a Massage Business Permit, the massage business is required to obtain a
Zoning Letter from the director of Planning, Building, and Code Enforcement that verifies the
business is located in the correct zone for a State-Certified Massage Use (Personal Services).


ANALYSIS

Operational Regulations - Implementation and Status Report

The Police Department’s Vice Unit is responsible for coordinating the enforcement of the new
Massage Ordinance, which took effect on January 15, 2016. At the time of the 2016 report to
PSFSS, the Vice Unit had identified 300 known massage businesses that were likely subject to
the requirements of the new ordinance. The list was developed based on complaints from
residents, explicit online postings, and areas of heavy clustering. Of those, 100 had received
warning letters from the Police Department with the following results:

    •    A total of five businesses applied and successfully obtained massage permits;
    •    Dozens of businesses have contacted the Police Department and started the massage
         permit application process, but then do not follow through.
    •    One permitted business was the subject of an undercover operation and had its massage
         permit revoked.
    •    No additional letters have been sent from the Vice Unit due to staffing limitations.
    •    Six businesses advised the Vice Unit they are no longer in business due to Vice
         enforcement.
    •    All six businesses that were the subjects of Vice enforcement were confirmed to be
         closed. The incidents associated to those businesses have been turned over to the District
         Attorney for criminal charges.

Due to department-wide staffing shortages, enforcement has been limited and must be
prioritized. As described at the September 15, 2016 PSFSS Committee meeting, with the
September 2016 shift change, sworn staff was redeployed to the patrol division effectively
reducing the Vice Unit’s staffing to one sergeant. From January 2017 to August 2017, the Vice
Unit temporarily lost allocated full time staffing with redeployment of the remaining sergeant
position.

Now as the Police Department begins to rebuild, the Department has filled the Vice sergeant
position with the September 10, 2017 shift change. In addition, funding was approved in the
Fiscal Year 2017-2018 Adopted Budget for the Planning, Building and Code Enforcement
         Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 98 of 125

PUBLIC SAFETY, FINANCE, AND STRATEGIC SUPPORT COMMITTEE
September 13, 2017
Subject: Massage Parlors Ordinance Status Report
Page 4

Department to add a dedicated Code Inspector to work in partnership with the Police Department
on massage enforcement.

Partnering with Code Enforcement has greatly expanded the capacity for enforcement directly
with property owners. In the limited outreach and enforcement done to date, the Vice Unit has
found that many businesses are operating in locations not zoned for massage uses. When the
Vice Unit contacted the owners of the property where the unpermitted business was located, the
landlords often took swift action to hold their tenants accountable.

The newly added and assigned Code Enforcement inspector began enforcement operations in
August of 2017, and in the short time since, has already seen success as businesses and property
owners receive compliance orders for failure to have proper permits or other Municipal Code
violations, as well as for zoning issues. As of August 31, 2017, 25 inspections have been
conducted, and 19 compliance orders and one citation have been issued. One business has
closed.

In addition to the above staffing, the Police Department’s Permits Unit has one civilian staff
person coordinating the permitting of massage businesses. The new Massage Ordinance
includes specific requirements for the massage business in an effort to provide additional safety
precautions for our community. Staff has found that most massage permit applicants provide
documents that are inadequate and incomplete, which delays their ability to get permitted.
However, with the new Code Enforcement effort, businesses and property owners now receive
compliance orders with deadlines, and failure to meet those deadlines results in increased fines
and penalties, hearings before the Appeals Hearing Board, and ultimately closure.

Proposed Personal Care Business Compliance Initiative

At the March 7, 2017 Council Priority Setting Session, the City Council added the Personal Care
Business Compliance Initiative to the Council Priority List and ranked it #10 (of 24 policy
priorities).

This item contained the following direction:

    1) Create a registry requiring all personal care businesses that provide any form of massage
       services to annually register prior to obtaining a business tax certificate with an additional
       cost-recovery fee for a city employee position to proactively coordinate administrative
       processes and inspection for compliance.

    2) A moratorium on the distribution of new massage parlor permits to all personal care
       businesses that provide any form of massage services during the initiative development
       up to a period of one year with an option to extend per Council’s approval.

    3) Conduct outreach and discussion with industry business professionals.
         Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 99 of 125

PUBLIC SAFETY, FINANCE, AND STRATEGIC SUPPORT COMMITTEE
September 13, 2017
Subject: Massage Parlors Ordinance Status Report
Page 5

At the time of the Priority Setting Session, staff from the Police Department and Code
Enforcement did not do a full workload assessment of the initiative. Following is an analysis of
each of the items in the Personal Care Business Compliance Initiative.

1. Registry and Expansion of Massage Ordinance

The massage ordinance was drafted to apply to those businesses that primarily performed
massage. The City’s goal was to put out of business those illicit operations that were
masquerading as massage establishments. However, there are other businesses at which massage
therapy is provided, such as chiropractic offices and full-service salons.

The ordinance, which Council adopted in December 2015, includes a series of exemptions for
these types of businesses. The Personal Care Business Compliance Initiative removes the
exemption language. Such an expansion could impact thousands of existing San Jose businesses
that offer some form of massage therapy, including:
    • Medical offices (including physicians/chiropractors/physical therapists);
    • State-licensed massage schools (there are four in San Jose according to the California
        Massage Therapy Council online database);
    • Full-service salons (the State of California Board of Cosmetology licensure data shows at
        least 5,000 licensed establishments in San Jose); and
    • Athletic clubs and personal trainers.
In addition to the above, the California Massage Therapy Council shows more than 600 certified
massage therapists and certified massage practitioners registered with San Jose addresses.
Each of these categories has unique needs for outreach. For example, the State Board of
Cosmetology provides materials in English, Spanish, Vietnamese, and Korean. As noted below,
the outreach required to implement and enforce the current iteration of the massage ordinance
has not yet been completed. Of the 300 massage businesses likely subject to the massage
ordinance requirements, the Police Department has only reached out to 100 to date.

Staff would need to develop specialized mailing lists, develop print and online materials, hold
community meetings, respond to questions from the public, and other activities related to the
development of the ordinance. Currently, no funds have been budgeted for this outreach, and
there is not staff allocated to the project. Re-allocating sworn or civilian staff would impact
ongoing work, whether crime prevention activities or enforcement activities, and, due to
continued vacancies, is not currently feasible until the majority of vacancies are filled.

Following the outreach to impacted businesses, staff would proceed to draft an amendment to
Chapter 6.44 of the Municipal Code to delete the exemptions for medical offices, state-licensed
massage schools, full service salons, and athletic clubs and require such uses to obtain a City
massage permit. Staff would then bring forward the ordinance and memorandum to Council for
review and approval.
         Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 100 of 125

PUBLIC SAFETY, FINANCE, AND STRATEGIC SUPPORT COMMITTEE
September 13, 2017
Subject: Massage Parlors Ordinance Status Report
Page 6

Implementing and enforcing an expanded ordinance would require public outreach to educate
business and property owners. Additional civilian staffing would be needed in the Police
Department Permits unit to issue permits, as well as staffing in Planning, Building and Code
Enforcement to issue Zoning Letters and inspect facilities.

Since this item was placed on the Priority List, there has not been staff available to allocate to the
project. Staff understands the community concern that some businesses may be masquerading as
exempt businesses to avoid getting massage permits. Pending the reallocation of existing staff to
do the outreach and policy work, Code Enforcement and the Vice Unit can respond to
complaints, inspect, and take enforcement action in the meantime in cases where the business is
truly not a “full-service salon” or other type of exempt business.

2.   Moratorium on Issuing New Massage Permits

At the September 15, 2016, PSFSS meeting, the Committee directed the City Attorney to return
with information related to the feasibility of a moratorium on issuing new massage permits. The
moratorium was proposed as part of the Personal Care Business Compliance Initiative.

City Attorney has advised the Police Department that effecting some form of moratorium on the
issuance of massage permits is possible. However, the Police Department believes that a
moratorium at this time would complicate efforts to bring about compliance and hinder current
enforcement efforts. Moving forward on a moratorium would require additional staff work,
including the following:
    • Determining which businesses are subject to the moratorium. For example, could existing
       massage businesses that are located in an appropriate zoning district still apply for
       massage permits and come into compliance?
    • If existing businesses are allowed to come into compliance, then staff work would be
       required to develop a comprehensive list of all massage businesses to know if massage
       permit applicants were eligible for permits or subject to the moratorium.
    • Staff would have to develop an appeal process and criteria under which a business could
        prove it was exempt from the moratorium if it was not on the City’s official list.

With the addition of the aforementioned dedicated Code Inspector and restored staffing in the
Vice Unit, the Police Department would like to continue forward with full implementation of the
massage regulations and allow massage businesses the opportunity to come into full compliance
by obtaining the required permits. It should be noted, that because the processing of massage
permits is performed by a civilian staff person in the Police Department’s Permits Unit, that
continuing to issue permits does not take away resources from enforcement efforts.
         Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 101 of 125


PUBLIC SAFETY, FINANCE, AND STRATEGIC SUPPORT COMMITTEE
September 13, 2017
Subject: Massage Parlors Ordinance Status Report
Page 7

3.   Outreach and Discussion with Industry Business Professionals

There are two components of outreach to the industry:

     a) Outreach to businesses that are subject to the existing massage ordinance, with a goal of
        bringing them into compliance and preventing new illicit businesses from opening. This
        outreach will be the responsibility of the Vice Unit sergeant, in partnership with Code
        Enforcement. These two entities will work together on a plan to notify businesses which
        are out of compliance and bring those businesses into compliance with State and local
        regulations.

     b) Outreach regarding a potential expansion of the massage permit program, as outlined
        under Item 1 above.

Staffs current efforts focus on outreach to businesses subject to the current ordinance with a
goal of bringing about compliance. Staff will be working to develop an outreach plan in the
months ahead and to follow up that outreach with compliance inspections and enforcement now
that the Code Enforcement inspector position has been added.


CONCLUSION

While the Vice Unit has been challenged with enforcement efforts over the past year due to the
staffing issues facing the entire Police Department, the Department is enthusiastic about the new
partnership with the Code Enforcement Division and the opportunity to make significant
progress in implementing the Massage Ordinance. At this time, the Police Department does not
have staffing available to implement the Personal Care Business Compliance Initiative.
Implementation of this Priority List item will require reallocation of staff from other prevention
or enforcement activities, and that is not recommended until position vacancies are substantially
filled. For the current fiscal year, the Police Department and Code Enforcement Division instead
recommend focusing on enforcing the existing ordinance robustly.


COORDINATION

This memorandum has been coordinated with the Code Enforcement Division of the Department
of Planning, Building and Code Enforcement, and the City Attorney’s Office.


                                                            /s/
                                                     Edgardo Garcia
                                                     Chief of Police


For questions, please contact Lieutenant Todd Trayer at (408) 277-4631.
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 102 of 125




        EXHIBIT 9
           Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 103 of 125


                                                                    PSFSS COMMITTEE: 03/17/16
                                                                               ITEM: (d) 3


 CITY OF   C:      2


SAN JOSE
CAPITAL OF SILICON VALLEY
                                                             Memorandum
           TO: PUBLIC SAFETY, FINANCE, AND                  FROM: Edgardo Garcia
               STRATEGIC SUPPORT COMMITTEE

 SUBJECT: MASSAGE PARLORS OVER-                              DATE: March 2, 2016
          CONCENTRATION IN
          NEIGHBORHOODS EVALUATION




Accept the report on the results of an evaluation of the possible over-concentration of massage
parlors in neighborhoods and whether the City can prohibit the opening of a massage parlor in
the same location as one that has been closed due to human trafficking/prostitution activity,
including the merits of additional amendments to Chapter 6.44 (Massage Ordinance) of the San
Jose Municipal Code; and refer the Massage Parlors Over-Concentration in Neighborhoods
Evaluation report to the full City Council for the April 5, 2016, City Council meeting.

BACKGROUND

On December 8, 2015, the San Jose City Council approved an ordinance amending Chapter 6.44
of the San Jose Municipal Code with respect to massage therapists. In addition to making
technical changes and clarifications to the City's existing regulations, the ordinance required all
massage therapists to be certified by the California Massage Therapy Council, required massage
businesses to provide the Police Chief with copies of massage therapist certificates, and required
mandatory reporting to the Police Chief.

The Council also approved a memorandum from Councilmember Raul Peralez which directed
staff to work with Code Enforcement to review Santa Clara County's recently approved massage
parlor establishment Ordinance No. 78289 (County of Santa, California: Ordinance 78289:
"Adoption of Ordinance No. NS-516.4 Amending Division 22 of Title B of the Santa Clara
County Ordinance Code relating to massage establishments, massage therapists and massage
practitioners, "6 October 2015) and include the following into the City of San Jose's regulation
changes:
    (a) A human trafficking conviction or arrest as a basis for the denial, suspension or
         revocation of a massage parlor establishment permit.
    (b) Require that massage parlor clients enter only through the front door.
    (c) Require that massage parlor table be at least two feet from each wall.
         Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 104 of 125

PUBLIC SAFETY, FINANCE, AND STRATEGIC SUPPORT COMMITTEE
March 2,2016
Subject: Massage Parlors Over-Concentration in Neighborhoods Evaluation
Page 2

   (d) Ban sleeping quarters in massage establishments.

These changes were incorporated into the final ordinance, which was adopted by the City
Council on December 15,2015.

At the December 8, 2015 meeting, the City Council also approved a memorandum from Mayor
Sam Liccardo, Vice Mayor Rose Herrera, and Councilmember Pierluigi Oliverio that directed
the City Manager to evaluate the over-concentration of massage parlors in neighborhoods and
return to the Public Safety, Finance and Strategic Support Committee and Council in 2016 with a
report and recommendation. In addition, the Council also directed the City Attorney explore
Item (2b) from the memorandum from Councilmember Raul Peralez: Prohibit the opening of a
massage parlor in the same location as one that has been closed due to trafficking/prostitution
activity.

This memorandum addresses the current status of these referrals from Council.


ANALYSIS

Evaluation of the possible overconcentration of massage parlors in neighborhoods

From 2008 to 2015, state law limited the City's ability to regulate massage businesses. As a
result, the City of San Jose stopped requiring and enforcing businesses to obtain a Massage
Business Permit from the City, and the Police Department no longer had ready access to a
database of massage establishments. Since the December 8, 2015 Council action, the San Jose
Police Department's Vice Unit has compiled and mapped 295 San Jose businesses that are
known to be active massage establishments (see attachment). This list was developed from Vice
Unit observations, on-line resources, and complaints from residents.

This work is a first step in determining which massage establishments are located within the city
and where they are located. In reviewing the preliminary data, it appears that massage
establishments have become concentrated or located in "hot spots" within the city. Many of
these locations are on busy thoroughfares that are easily accessible to potential customers. Many
are located in older commercial or retail spaces that fit the price point for massage businesses to
still be successful. The Vice Unit's initial analysis of the mapped data shows the businesses
have formed clusters and corridor-like masses ranging from five (5) to well over fifteen (15)
businesses in certain areas. These high density/high traffic areas lead to an increase in demand
and patrons begin to associate specific areas of our city with these types of establishments.

The Vice Unit is in the process of conducting outreach concerning over-concentration with other
jurisdictions including the City and County of San Francisco and the cities of Los Angeles and
Santa Clara. Only San Francisco has responded in the time frame necessary for this report, but
their experience has been informative.
         Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 105 of 125

PUBLIC SAFETY, FINANCE, AND STRATEGIC SUPPORT COMMITTEE
March 2, 2016
Subject: Massage Parlors Over-Concentration in Neighborhoods Evaluation
Page 3

Prior to 2009, San Francisco required a 1000-foot buffer between massage businesses and
required a conditional use permit. This requirement was given up following the changes in state
law that impacted San Jose's ordinance. Since Assembly Bill 1147 took effect, San Francisco has
returned to regulating massage establishments through the conditional use process, but has not
reinstated the 1000-foot buffer requirement. In addition, San Francisco has formed a task force
to monitor massage uses with staff from Police, Health, Planning, Building and Fire participating
in task force inspections as needed.

The City of San Jose has taken a similar "task-force" approach to addressing massage
establishments engaged in human trafficking/prostitution by utilizing the resources of the City
Attorney's Office, the Planning Department, Code Enforcement, the Department of Labor and
the Police Department. These efforts have resulted in both closures of twenty one (21) massage
businesses over the past three years and the same amount of criminal citations for prostitution at
those establishments. We have regularly leveraged our current resources of the City Attorney's
Office, the Planning Department, Code Enforcement, the Department of Labor and the Police
Department to address the multitude of issues often posed by illicit massage parlors.

In San Jose, the Zoning Code places some restrictions and requirements on massage
establishments, including requiring a massage parlor to be more than 200 feet from a residential
use and more than 500 feet from a school, college, or university. The operating requirements for
massage establishments are contained within Chapter 6.44 of the Municipal Code, which was
updated in December 2015.

As the Police Department implements the December updates to the operational regulations, the
Department will continue to research how other California cities are addressing massage uses
from a land use and zoning perspective and coordinate with the Planning Department on whether
to explore additional requirements in the Zoning Code.

Prohibiting the opening of a massage parlor in the same location as one that has been
closed due to human trafficking/prostitution activity

At the December 8, 2015 Council meeting, the Council directed the City Attorney to return with
analysis of whether the City can prohibit a massage parlor from opening at the same location
where a massage establishment was previously closed due human trafficking/prostitution
activity.

When the City takes enforcement action against a property owner and/or business owner for
human trafficking or prostitution, the City's standard practice is to work toward a settlement
agreement and court injunction under which the landowners and business owners cannot operate
personal services businesses, including massage parlors on the property again. Language is
routinely included in the court injunction that restricts the business owner from engaging in any
personal service business, including massage, and the property owner is likewise restricted from
allowing another personal service business at the subject property. These agreements and
injunctions often include time limits, which are specific to each case and each property owner.
         Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 106 of 125

PUBLIC SAFETY, FINANCE, AND STRATEGIC SUPPORT COMMITTEE
March 2, 2016
Subject: Massage Parlors Over-Concentration in Neighborhoods Evaluation
Page 4

These measures have been effective in ensuring that a similar business cannot open at the same
location where an illicit business was previously closed.

Implementation of Recent Amendments to Chapter 6.44 (Massage Ordinance) of the San
Jose Municipal Code

The Police Department's Vice Unit is responsible for coordinating the implementation of the
new Massage Ordinance (Chapter 6.44 of the San Jose Municipal Code). Since the new
ordinance took effect on January 16, 2016, the Vice Unit has implemented a few trial inspections
based on the new laws. The locations chosen were complaint-driven and those complaints were
confirmed both through administrative and criminal investigations. Two businesses have found
to have inadequately licensed personnel and have since been shut down (Lux Spa, located at 93
N. 14th Street, and Heavenly Spa, at 1249 N. 1st Street).

Given the large number of massage establishments in San Jose, the Police Department
anticipates a potential onslaught of permit requests. To prepare, the Vice Unit has worked with
the Permits Unit to establish the process for licensing massage businesses and owner/managers
and is updating current permit applications to reflect the requirements of the massage ordinances.
The Vice Unit will be sending an outreach letter to all known massage businesses outlining the
new requirements. The letter will be translated into Spanish, Vietnamese, Chinese, Thai, and
Korean.

The Police Department's website will be updated to include an explanation of the permitting
process, as well as copies of the multilingual outreach materials.

The Police Department plans to implement this outreach by March 17, 2016, and begin
processing massage permits on March 24, 2016.

Massage businesses will be given 60 days to apply for permits, providing adequate time to come
into compliance. Following that time period, the Police Department will work to inspect and
address massage businesses as time and staffing allows, focusing first on non-permitted
businesses.

Throughout this process, the Vice Unit will continue to investigate and pursue any case where
Human Trafficking is reported, as well as locations suspected of engaging in non-Human
Trafficking prostitution-related crimes. Vice will also conduct administrative inspections to
ensure massage therapists are certified by the California Massage Therapy Council.


CONCLUSION

As the Police Department is just beginning to implement the new ordinance, the Department is
not recommending any additional changes to the Municipal Code at this time. Time is needed to
complete the outreach, the implementation of the permitting process, and the first wave of
enforcement. After all of this is completed, the Police Department will review progress and
         Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 107 of 125

PUBLIC SAFETY, FINANCE, AND STRATEGIC SUPPORT COMMITTEE
March 2,2016
Subject: Massage Parlors Over-Concentration in Neighborhoods Evaluation
Page 5

assess what additional measures may be needed to address the proliferation of massage
businesses within the City, including amendments to Chapter 6.44 and Title 20 of the San Jose
Municipal Code.


COORDINATION

This memo has been coordinated with the Planning, Building and Code Enforcement Department
and the City Attorney's Office.



                                                             /s/
                                                      Edgardo Garcia
                                                      Chief of Police



For questions, please contact SJPD Lieutenant Mike E. Sullivan at (408) 277-4041.


Attachment: Map of San Jose Massage Businesses
  Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 108 of 125



Attachment                  Jose MassageSan
                                         Businesses
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 109 of 125




     EXHIBIT 10
                                       Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 110 of 125
                                                           CODE ENFORCEMENT DIVISION                                                                                                        Draft 09/01/17
                                                                                    Diane Buchanan
                                                                             CODE ENFORCEMENT OFFICIAL
                                                                                         5246                                                                                               CE Insp II
                                                                             .15GF/.12CDBG/.38MH/.35SW                                                                                       VACANT
                                                                                                                                                                                          16880 1.0MM
                                      Mollie McLeod                                                                                        Rachel Roberts
       Network Tech II                                                                                                                                                                      Planner III
                                    FIELD OPERATIONS                                                                                    SPECIAL OPERATIONS                                 Ed Schreiner
        Thanh Truong                 Division Manager                                                                                     Division Manager
           14666                                                                                                                                                                         18319 .60SW/.40
                                           12748                                                                                       12747 .12GF/.76SW/.03                                PLNG FEES
       .50MH/.50SW
                                  .18GF/.58MH/.24CDBG                                                                                       OSA/.09 TRL

 Debbie Morales           Roger Beaudoin                                     Maria Diaz-Perez            Joe Celio, Acting
                                                   Rita Tablado              SR. SUP. ADMIN                                                                                              Brian Sousa
 CODE ENF. SUP.           CODE ENF. SUP.                                                            For TODD WALTRIP, - LOA       Oscar Carillo            Joseph Hatfield
                                                  CODE ENF. SUP.                 CALL CTR                                                                                            SUP. ENV SVCS SPEC.
MULTIPLE HOUSING         MULTIPLE HOUSING                                                                CODE ENF. SUP.          CODE ENF. SUP.            CODE ENF SUP.
                                                   CDBG AREAS                     0387                                                                                               LOCAL ENF. AGENCY,
     TIER I II                TIER III                                                                   CITY-WIDE GEN.          GENERAL CODE            SPEC PRG/AC/VA/IPS
                                               5611 .75CDBG/.25GF        .22GF/.25CDBG/.25SW/.2           CODE/TRL/OSA                                                                       NCU
  2167 1.0MH              18379 1.0MH                                                                                            20007 1.0MH                 8457 1.0GF
                                                                                   8MH                        2163                                                                      7031 1.0SW
                                                                                                      .69GF/.10OSA/.21TRL
      CE Insp. I                CE Insp II            CE Insp I                Staff Technician
                                                                                                                                                                  CE Insp II                 Env Insp II
    Maria Miller              Gary Muraoka            VACANT                    Karla Caceres                                           CE Insp II
                                                                                                             CE Insp II                                         Steven Kelly                 Bob Bates
    2169 1.0MH                6031 1.0MH           7266 1.0 CDBG                    18781                                             Carolyn Slezak
                                                                                                            Kevin Smith                                        15584 1.0BCC                 6617 1.0SW
                                                                              .60MH/.40SW/.10                                          6361 1.0GF
                                                                                      TRL                  16828 1.0TRL
      CE Insp. I                                                                                                                                                                             Env Insp II
    Randy Barlow                CE Insp II            CE Insp I
                                                      VACANT                                                                                                  Bldg Insp Combo               Sharon Clute
    6030 1.0MH               Angelica Garcia                                   PRIN . OFC SPEC.              CE Insp II                  CE Insp I
                                                   5515 1.0 CDBG                                                                                                Doug Perasso               14616 1.0SW
                              2165 1.0MH                                       Regina Mancera               Al Morales                Fernando Looez
                                                                                                                                     7728 1.0GF (D2)           19972 1.0BCC
       CE Insp I                                                                6334 1.0MH                14929 1.0OSA                                                                       Env Insp II
    Bycha Buxton                                      CE Insp II                                                                                                                              VACANT
    15041 1.0MH                 CE Insp II                                                                   CE Insp II
                               Loren Due             Yma Garcia                 SR. OFC SPEC.                                            CE Insp II               CE Insp II                7763 1.0SW
                                                                                                           James Young                                         Steven Solorio
                              6889 1.0MH           7723 1.0 CDBG              Leslie M. Alvernaz                                        Mike Tran
       CE Insp II                                                                                          3586 1.0GF                                          18439 1.0MM
                                                                                8315 1.0SW                                           16879 1.0GF (D5)
       Suttipong                                                                                              (D10)
      Faiwongjun                CE Insp I              CE Insp II
     7764 1.0MH                                                                  SR. OFC SPEC.                CE Insp II                CE Insp II               CE Insp I
                                VACANT              Servando Perez                                        Brigitte Marquis
                                                                               Katherine Alvarado                                      Amber Zenk               Hector Ortiz
                             18375 1.0MH            2166 1.0 CDBG                    17206                  3581 1.0GF
       CE Insp II                                                                                                                      6028 1.0GF             6364 1.0VA-Fee
                                                                              .23SW/.24GF/.25CD                  (D8)
      Tracy Keifer                                                                 BG/.28MH
                                                                                                                                         (D3,5,7)
                                                        CE Insp I
     18377 1.0MH               CE Insp II           Elizabeth Ortiz                                          CE Insp I                                                                    Temp and Retiree
                                                                                                                                         CE Insp II              CE Insp II
                            Gwen Lum-Duffy         4679 1.0 CDBG                  SR. OFC SPEC.            Kamille Singh                                       Tony Gonzalez
                             2164 1.0MH                                                                                                 Ed Galletti                                            Rehire
                                                                                  Cecilia Salazar          2170 1.0GF                                        8162 .35GF/.65GF
      CE Insp II                                      Proposed Delet
                                                                                  7767 1.0SW                                         18374 1.0GF (D7)                                         CE Insp II
     Rene Ayala                                           01/2018                                             CE Insp II                                                                  Archdeacon (LEA)
    18378 1.0MH                 CE Insp II
                               Marcelino
                                                         CE Insp II                                        Jason Gibilisco                CE Insp I              CE Insp II                 Caudill (GC)
                                                        Vince Tovar            SR. OFC SPEC.               18373 1.0GF
                                Guevara             9046 1.0 IWM-NCU             VACANT                                                Duncan Skinner           William Gerry               Schutz (MH)
      CE Insp II              5758 1.0MH                                                                       (D3,6)                 6616 1.0SW (D6)         19971 1.0 MASG
                                                                               6604 1.0MH                                              Cond Use Permit
       Carolina
      Sgambati                                        Proposed Delete
                                                                                                             CE Insp II
                                CE Insp I                                                                                                                          CE Insp II
    18376 1.0MH                                           01/2018                                              Kevin                     CE Insp II           VACANT (will be Greg
                             Jose Castaneda              CE Insp II                                         Hirabayashi                Manny Duarte                Peacock)
                             12287 1.0MH                 Mike Soda                                         18372 1.0GF                                           15042 1.0AC
                                                                                                                                                                                           Total FTE = 73
                                                                                                                                       8517 1.0GF
       CE Insp II                                   12038 1.0 IWM-NCU                                                                                                                      FTE Filled = 62
     Greg Peacock    will be Armando                                                                                                     CE Insp II                                        FTE Vacant = 9
                                                                                                               CE Insp II                                         CE Insp II
     7730 1.0MH                                                                                                                         Rick Arnaiz
                     Lara?                                                                                     Joe Celio                                          VACANT                  Retiree Rehire = 3
                                                      Proposed Delete                                       7732 1.0GF (D8)            2173 1.0GF              6362 1.0VA Fee
                                                          01/2018                                                                         (D9,10)
                                                                                                                                                                                           Overstrength =
       CE Insp II                                        CE Insp II                                                                                                                         Temp/Pool =
      Phil Poole                                       Dave Pieruccini                                                                                        will be Jerome
                                                    8126 1.0 IWM-NCU                                        CE Insp II        will be Kenny Taylor?           Calubaquib?
     3583 1.0MH
                                                                                                             VACANT
                                                                                                           8283 1.0GF
                                     Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 111 of 125
                                                                   CODE ENFORCEMENT DIVISION                                                                                               09/01/17
                                                                                    Diane Buchanan
                                                                             CODE ENFORCEMENT OFFICIAL
                                                                                         5246                                                                                      CE Insp II
                                                                             .15GF/.12CDBG/.38MH/.35SW                                                                              VACANT
                                                                                                                                                                                 16880 1.0MM
                                     Mollie McLeod                                                                                     Rachel Roberts
       Network Tech II                                                                                                                                                             Planner III
                                   FIELD OPERATIONS                                                                                 SPECIAL OPERATIONS                            Ed Schreiner
        Thanh Truong                Division Manager                                                                                  Division Manager
           14666                                                                                                                                                                18319 .60SW/.40
                                          12748                                                                                    12747 .12GF/.76SW/.03                           PLNG FEES
       .50MH/.50SW
                                 .18GF/.58MH/.24CDBG                                                                                    OSA/.09 TRL

 Debbie Morales           Roger Beaudoin                                     Maria Diaz-Perez            Joe Celio, Acting
                                                   Rita Tablado              SR. SUP. ADMIN                                                                                     Brian Sousa
 CODE ENF. SUP.           CODE ENF. SUP.                                                            For TODD WALTRIP, - LOA    Oscar Carillo           Joseph Hatfield
                                                  CODE ENF. SUP.                 CALL CTR                                                                                   SUP. ENV SVCS SPEC.
MULTIPLE HOUSING         MULTIPLE HOUSING                                                                CODE ENF. SUP.       CODE ENF. SUP.           CODE ENF SUP.
                                                   CDBG AREAS                     0387                                                                                      LOCAL ENF. AGENCY,
     TIER I II                TIER III                                                                   CITY-WIDE GEN.       GENERAL CODE           SPEC PRG/AC/VA/IPS
                                               5611 .75CDBG/.25GF        .22GF/.25CDBG/.25SW/.2           CODE/TRL/OSA                                                              NCU
  2167 1.0MH              18379 1.0MH                                                                                         20007 1.0MH                8457 1.0GF
                                                                                   8MH                        2163                                                             7031 1.0SW
                                                                                                      .69GF/.10OSA/.21TRL
      CE Insp. I                CE Insp II            CE Insp I                Staff Technician
                                                                                                                                                              CE Insp II            Env Insp II
    Maria Miller              Gary Muraoka            VACANT                    Karla Caceres                                      CE Insp II
                                                                                                             CE Insp II                                     Steven Kelly            Bob Bates
    2169 1.0MH                6031 1.0MH           7266 1.0 CDBG                    18781                                        Carolyn Slezak
                                                                                                            Kevin Smith                                    15584 1.0BCC            6617 1.0SW
                                                                              .60MH/.40SW/.10                                     6361 1.0GF
                                                                                      TRL                  16828 1.0TRL
      CE Insp. I                                                                                                                                                                    Env Insp II
    Randy Barlow                CE Insp II            CE Insp I
                                                      VACANT                                                                                              Bldg Insp Combo          Sharon Clute
    6030 1.0MH               Angelica Garcia                                   PRIN . OFC SPEC.              CE Insp II             CE Insp I
                                                   5515 1.0 CDBG                                                                                            Doug Perasso          14616 1.0SW
                              2165 1.0MH                                       Regina Mancera               Al Morales           Fernando Lopez
                                                                                                                                7728 1.0GF (D2)            19972 1.0BCC
       CE Insp I                                                                6334 1.0MH                14929 1.0OSA                                                              Env Insp II
    Bycha Buxton                                      CE Insp II                                                                                                                     VACANT
    15041 1.0MH                 CE Insp II                                                                   CE Insp II
                               Loren Due             Yma Garcia                 SR. OFC SPEC.                                       CE Insp II                CE Insp II           7763 1.0SW
                                                                                                           James Young                                     Steven Solorio
                              6889 1.0MH           7723 1.0 CDBG              Leslie M. Alvernaz                                   Mike Tran
       CE Insp II                                                                                          3586 1.0GF                                      18439 1.0MM
                                                                                8315 1.0SW                                      16879 1.0GF (D5)
       Suttipong                                                                                              (D10)
      Faiwongjun                CE Insp I              CE Insp II
     7764 1.0MH                                                                  SR. OFC SPEC.                CE Insp II            CE Insp II               CE Insp I
                                VACANT              Servando Perez                                        Brigitte Marquis
                                                                               Katherine Alvarado                                  Amber Zenk               Hector Ortiz
                             18375 1.0MH            2166 1.0 CDBG                    17206                  3581 1.0GF
       CE Insp II                                                                                                                  6028 1.0GF             6364 1.0VA-Fee
                                                                              .23SW/.24GF/.25CD                  (D8)
      Tracy Keifer                                                                 BG/.28MH
                                                                                                                                     (D3,5,7)
                                                        CE Insp I
     18377 1.0MH               CE Insp II           Elizabeth Ortiz                                          CE Insp I                                                           Temp and Retiree
                                                                                                                                    CE Insp II               CE Insp II
                            Gwen Lum-Duffy         4679 1.0 CDBG                SR. OFC SPEC.              Kamille Singh                                   Tony Gonzalez
                             2164 1.0MH                                                                                            Ed Galletti                                        Rehire
                                                                                Cecilia Salazar            2170 1.0GF                                    8162 .35GF/.65GF
      CE Insp II                                      Proposed Delete           7767 1.0SW                                      18374 1.0GF (D7)                                     CE Insp II
     Rene Ayala                                           01/2018                                             CE Insp II                                                         Archdeacon (LEA)
    18378 1.0MH                 CE Insp II
                               Marcelino
                                                         CE Insp II                                        Jason Gibilisco            CE Insp I              CE Insp II            Caudill (GC)
                                                        Vince Tovar            SR. OFC SPEC.               18373 1.0GF
                                Guevara             9046 1.0 IWM-NCU             VACANT                                            Duncan Skinner           William Gerry          Schutz (MH)
      CE Insp II              5758 1.0MH                                                                       (D3,6)             6616 1.0SW (D6)         19971 1.0 MASG
                                                                               6604 1.0MH                                          Cond Use Permit
       Carolina
      Sgambati                                        Proposed Delete
                                                                                                             CE Insp II
    18376 1.0MH                 CE Insp I                                                                      Kevin                CE Insp II               CE Insp II
                                                          01/2018
                             Jose Castaneda              CE Insp II                                         Hirabayashi           Manny Duarte             Greg Peacock
                             12287 1.0MH                 Mike Soda                                         18372 1.0GF                                     15042 1.0AC            Total FTE = 73
                                                                                                                                  8517 1.0GF
      CE Insp I                                     12038 1.0 IWM-NCU                                                                                                             FTE Filled = 62
    Armando Lara                                                                                                                     CE Insp II             CE Insp II            FTE Vacant = 9
                                                                                                             CE Insp II
    7730 1.0MH                                                                                                                      Rick Arnaiz             VACANT               Retiree Rehire = 3
                                                                                                             Joe Celio
                                                      Proposed Delete                                                              2173 1.0GF            6362 1.0VA Fee
                                                                                                          7732 1.0GF (D8)                                                         Overstrength =
                                                          01/2018                                                                     (D9,10)
       CE Insp II                                        CE Insp II                                                                                                                Temp/Pool =
      Phil Poole                                       Dave Pieruccini
     3583 1.0MH                                     8126 1.0 IWM-NCU                                         CE Insp II
                                                                                                           Kenny Taylor
                                                                                                           8283 1.0GF
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 112 of 125




     EXHIBIT 11
                                         Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 113 of 125
                                                                      CODE ENFORCEMENT DIVISION                                                                                  08/27/2018
                                                                                         Rachel Roberts, Acting
                                                                                           DEPUTY DIRECTOR
                                                                                                  5246
                                                                                        .15GF/.12CDBG/.38MH/
                                                                                                 .35SW

                                                 Mollie McLeod                                                                            Vacant
                       Network Tech II         FIELD OPERATIONS                                                                   SPECIAL OPERATIONS
                        Thanh Truong            Division Manager                                                                    Division Manager
                           14666                                                                                                                                  Planner III
                        .50MH/.50SW           12748 .18GF/.62MH/                                                                 12747 .12GF/.76SW/.03           Ed Schreiner
                                                     .20CDBG                                                                          TRL/.09 OSA              18319 .60SW/.40
                                                                                                                                                                  PLNG FEES


Rene Ayala, Acting     Joe Celio                                Maria Diaz‐Perez                                                                                    Joseph Hatfield         Bryan Sousa
                     CODE ENF. SUP.            Rita Tabaldo      SR. SUP. ADMIN                             Jason Gibilisco                 Oscar Carrillo                                 SUP. ENV SVCS
 For Todd Waltrip                               CODE ENF.                                                  CODE ENF. SUP.CITY‐             CODE ENF. SUP.           CODE ENF SUP.
                       MULTIPLE             SUP.CDBG AREAS           CALL CTR                                                              GENERAL CODE           SPEC PRG/AC/VA/IPS           SPEC.
 CODE ENF. SUP.        HOUSING                                    0387 .22GF/                               WIDE GEN. CODE/                                              20007               LOCAL ENF.
      TIER I II         TIER III            5611 .50CDBG/       .25CDBG/.25SW/
                                                                                                             TRL/OSA 2163                   8457 1.0GF                .75MH/10TRL/         AGENCY, NCU
                                              .25MH/.25GF                                                 .69GF/.10OSA/.21TRL                                        .10SW/.05OSA
  2167 1.0MH         18379 1.0MH                                      .28MH                                                                                                                 7031 1.0SW

      CE Insp. II         CE Insp II             CE Insp I             STAFF TECH                                 CE Insp II                   CE Insp II                CE Insp II             Env Insp II
    Gary Muraoka         Marcelino               VACANT               Karla Caceres                              Loren Due                   Carolyn Slezak              Ed Galetti            Paul Harden
    6031 1.0MH            Guevara             7266 1.0 CDBG         18781 .50MH/                               16828 1.0TRL                   6361 1.0GF               15584 1.0BCC            6617 1.0SW
                        5758 1.0MH                                   .40SW/.10TRL

       CE Insp. I          CE Insp I             CE Insp I         PRIN . OFC SPEC.                              CE Insp II                     CE Insp I            Bldg Insp Combo             Env Insp II
     Randy Barlow       Jose Castaneda           VACANT             Regina Lizaola                             James Young                   Fernando Looez            Doug Perasso             Sharon Clute
     6030 1.0MH         12287 1.0MH           5515 1.0 CDBG         6334 1.0MH                                14929 1.0OSA                  7728 1.0GF (D2)           19972 1.0BCC             14616 1.0SW


      CE Insp II          CE Insp II                                                                            CE Insp II
                           Carolina              CE Insp I           SR. OFC SPEC.                               VACANT                        CE Insp II                CE Insp II              Env Insp II
     Rene Ayala           Sgambati               VACANT            Leslie M. Alvernaz                                                          Mike Tran              Steven Solorio           Nimrat Sandhu
    18378 1.0MH                               7723 1.0 CDBG          8315 1.0SW                                3586 1.0GF                   16879 1.0GF(D5)           18439 1.0MM               7763 1.0SW
                        18376 1.0MH                                                                               (D10)

                                                                      SR. OFC SPEC.                                                            CE Insp II
       CE Insp II          CE Insp II           CE Insp II         Katherine Alvarado                            CE Insp II                                             CE Insp I
      Lara Walker        Maria Miller        Servando Perez          17206 .23SW/                               Hector Ortiz                  Amber Zenk              Angel Esparza
     6889 1.0MH          2169 1.0MH          2166 1.0 CDBG          .24GF/.25CDBG/                            3581 1.0GF(D8)                  6028 1.0GF             6364 1.0VA‐Fee
                                                                          .28MH                                                                 (D3,5,7)

       CE Insp II         CE Insp II             CE Insp II                                                     CE Insp II                      CE Insp II              CE Insp II
       Suttipong                              Elizabeth Ortiz       SR. OFC SPEC.                                VACANT                         VACANT                Tony Gonzalez
      Faiwongjun          VACANT                                    Cecilia Salazar
                        15041 1.0MH          4679 .75 CDBG/         7767 1.0SW                                 18373 1.0GF                    18374 1.0GF             8162 .35GF/
     7764 1.0MH                                   .25MH                                                           (D3,6)                          (D7)                   .65VDB

                          CE Insp II            CE Insp II          SR. OFC SPEC.                                CE Insp II                   CE Insp II                 CE Insp II
                         Tracy Keifer          Mike Soda            Marla Ayoung                             Kevin Hirabayashi               Manny Duarte              William Gerry
                        18377 1.0MH           7730 1.0 MH           6604 1.0MH                                 18372 1.0GF                   8517 1.0GF              19971 1.0 MASG


                           CE Insp II           CE Insp II                                                      CE Insp II                       CE Insp II
                          Phil Poole             VACANT                                                          VACANT                         Rick Arnaiz
                         3583 1.0MH           18375 1.0 MH                                                                                     2173 1.0GF
                                                                                                             7732 1.0GF (D8)                      (D9,10)
                                                                                                                                                                                       Temp and Retiree Rehire
                                                                                                                                                                                         Archdeacon (LEA)
                                                 CE Insp II                                                       CE Insp I                     CE Insp II                                  Caudill (GC)
                                              Angelica Garcia                                                  Armando Lara                      Jerome
                                                                                                                                               Calubaquib                                  Morales (MH)
                                               2165 1.0MH                                                       8283 1.0GF                                                                 Ochoa (LEA)
                                                                                                                                               6362 1.0VA

                                                CE Insp II                                                       CE Insp II                     CE Insp I
                                             Gwen Lum‐Duffy                                                    Greg Peacock                   Kamille Singh                               Total FTE = 70
                                              2164 1.0MH                                                       15042 1.0AC                     2170 1.0GF                                 FTE Filled = 61
                                                                                                                                                                                          FTE Vacant = 9
                                                                                                                                                CE Insp II                               Retiree Rehire =4
                                                                                                                                               Vince Tovar                                Overstrength =
                                                                                                                                             6616 1.0SW (D6)
                                                                                                                                             Cond Use Permit                               Temp/Pool =
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 114 of 125




     EXHIBIT 12
                                          Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 115 of 125
                                                                       CODE ENFORCEMENT DIVISION                                                                                          12/03/2018
                                                                                          Rachel Roberts, Acting
                                                                                            DEPUTY DIRECTOR                     Joy Rodri guez
                                                                                                                                  ANALYST                   Karinna Ayala
                                                                                                   5246                          388 .23MH/               STAFF SPECIALIST
                                                                                                                              .24GF/.25CDBG/              18495 .10CDBG/
                                                                                         .15GF/.12CDBG/.38MH/                       .28SW                  .20HSG/.40MH
                                                                                                  .35SW


                                                  Mollie McLeod                                                                         Rachel Roberts
                       Network Tech II          FIELD OPERATIONS                                                                     SPECIAL OPERATIONS
                        Thanh Truong             Division Manager                                                                      Division Manager
                           14666                                                                                                                                          Planner III
                        .50MH/.50SW            12748 .18GF/.62MH/                                                                   12747 .12GF/.76SW/.03                Ed Schreiner
                                                      .20CDBG                                                                            TRL/.09 OSA                   18319 .60SW/.40
                                                                                                                                                                          PLNG FEES


                       Joe Celio               Rita Tabaldo       Maria Diaz-Perez                                                                                             Joseph Hat fi eld        Bryan Sousa
Rene Ayala, Acting   CODE ENF. SUP.                                SR. SUP. ADMIN                             Jason Gibilisco                     Oscar Carrillo               CODE ENF SUP.           SUP. ENV SVCS
 CODE ENF. SUP.        MULTIPLE                 CODE ENF.             CALL CTR                               CODE ENF. SUP.CITY-                 CODE ENF. SUP.              SPEC PRG/AC/VA/IPS            SPEC.
                       HOUSING               SUP.CDBG AREAS         0387 .22GF/                               WIDE GEN. CODE/                    GENERAL CODE                      20007LD               LOCAL ENF.
    TIER I II                                5611 .50CDBG/                                                     TRL/OSA 2163                                                      .75MH/10TRL/
                        TIER III              .25MH/.25GF         .25CDBG/.25SW/                            .69GF/.10O SA/.21TRL                  8457 1.0GF                                           AGENCY, NCU
  2167 1.0MH         18379 1.0MH                                        .28MH                                                                                                   .10SW/.05OSA            7031 1.0SW

      CE Insp. II         CE Insp II              CE Insp I             STAFF TECH                                    CE Insp II                      CE Insp II                    CE Insp II              Env Insp II
    Gary Muraoka         Marceli no               VACANT               Karla Caceres                                 Loren Due                      Carolyn Slezak                  Ed Galetti             Paul Harden
    6031 1.0MH            Guev ara             7266 1.0 CDBG         18781 .50MH/                                  16828 1.0TRL                      6361 1.0GF                   15584 1.0BCC             6617 1.0SW
                        5758 1.0MH                                    .40SW/.10TRL

       CE Insp. I          CE Insp I              CE Insp I         PRIN . OFC SPEC.                                  CE Insp II                        CE Insp I               Bldg Insp Combo              Env Insp II
     Randy Barl ow      Jose Cast aneda           VACANT             Regina Lizaola                                 James Young                     Fernando Looez                Doug Perasso              Sharon Clute
     6030 1.0MH         12287 1.0MH            5515 1.0 CDBG         6334 1.0MH                                    14929 1.0OSA                     7728 1.0GF (D2)              19972 1.0BCC              14616 1.0SW


      CE Insp II          CE Insp II                                                                              CE Insp II
                           Carolina              CE Insp I            SR. OFC SPEC.                             Donald Timoteo                         CE Insp II                   CE Insp II               Env Insp II
     Rene Ayal a          Sgambati               VACANT             Lesli e M. Alvernaz                                                                Mike Tran                 Steven Solori o              VACANT
    18378 1.0MH                                                       8315 1.0SW                                 3586 1.0GF                         16879 1.0GF(D5)              18439 1.0MM                7763 1.0SW
                        18376 1.0MH           7723 1.0 CDBG                                                         (D10)

       CE Insp II          CE Insp II                                  SR. OFC SPEC.                               CE Insp II                          CE Insp II                  CE Insp I
                                                 CE Insp II            Cecilia Horlick                                                                Amber Zenk
      Lara W alker       Maria Mi ller        Servando Perez          17206 .23SW/                                Hect or Orti z                                                 Angel Esparza
     6889 1.0MH          2169 1.0MH                                                                             3581 1.0GF(D8)                        6028 1.0GF                6364 1.0VA-Fee
                                              2166 1.0 CDBG          .24GF/.25CDBG/                                                                     (D3,5,7)
                                                                           .28MH
       CE Insp II         CE Insp II              CE Insp II                                                      CE Insp II                           CE Insp II                  CE Insp II
      Sutti pong                               Elizabeth Ortiz        SR. OFC SPEC.                             Roberto Franco                         VACANT                    Tony Gonzalez
     Faiwongjun           VACANT                                         VACANT
                        15041 1.0MH           4679 .75 CDBG/          7767 1.0SW                                 18373 1.0GF                         18374 1.0GF                 8162 .35GF/
     7764 1.0MH                                    .25MH                                                            (D3,6)                               (D7)                       .65VDB

                          CE Insp II             CE Insp II           SR. OFC SPEC.                                 CE Insp II                         CE Insp II                   CE Insp II
                         Tracy Keifer           Mike Soda                VACANT                                Kev in Hirabayashi                    Manny Duarte                 Wil liam Gerry
                        18377 1.0MH            7730 1.0 MH            6604 1.0MH                                 18372 1.0GF                         8517 1.0GF                 19971 1.0 MASG


                           CE Insp II             CE Insp II                                                      CE Insp II                            CE Insp II
                          Phil Poole          Rosana Carassco                                                      VACANT                              Rick Arnaiz                                 Temp and Retiree Rehire
                         3583 1.0MH            18375 1.0 MH                                                                                           2173 1.0GF
                                                                                                               7732 1.0GF (D8)                           (D9,10)                                     Archdeacon (LEA)
                                                                                                                                                                                                      Buchanan (GC)
                                                                                                                                                                                                        Caudill (GC)
                                                  CE Insp II                                                          CE Insp I                        CE Insp II                                      Ochoa (LEA)
                                               Angeli ca Garcia                                                    Armando Lara                         Jerome
                                                2165 1.0MH                                                          8283 1.0GF                        Cal ubaquib
                                                                                                                                                      6362 1.0VA                                      Peak Staffer
                                                                                                                                                                                                    Flannagan (GC)
                                                 CE Insp II                                                          CE Insp II                        CE Insp I
                                              Gwen Lum-Duffy                                                       Greg Peacock                      Kamille Singh                                    Total FTE = 72
                                               2164 1.0MH                                                          15042 1.0AC                        2170 1.0GF                                      FTE Filled = 61
                                                                                                                                                                                                     FTE Vacant =11
                                                                                                                                                       CE Insp II                                    Retiree R ehire =4
                                                                                                                                                      Vince Tovar               RPA                   Ove rstrength =
                                                                                                                                                    6616 1.0SW (D6)            2.0 GF
                                                                                                                                                    Cond Use Permit                                    Temp/P ool =1
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 116 of 125




     EXHIBIT 13
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 117 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 118 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 119 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 120 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 121 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 122 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 123 of 125




     EXHIBIT 14
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 124 of 125
Case 5:21-cv-00092-NC Document 1 Filed 01/06/21 Page 125 of 125
